Exhibit 10.54

Drawn by

and when recorded return to:

WELLS FARGO BANK, N.A.

Commercial Mortgage Origination

MAC # A0194-093

45 Fremont Street, 9th Floor

San Francisco, California 94105

 

Attention:

   CMO Loan Admin.

Loan No. :

   31-0905749

MERS MIN#:

   800010100000048883

DEED OF TRUST

and

ABSOLUTE ASSIGNMENT OF RENTS AND LEASES

and

SECURITY AGREEMENT

(AND FIXTURE FILING)

The parties to this DEED OF TRUST AND ABSOLUTE ASSIGNMENT OF RENTS AND LEASES
AND SECURITY AGREEMENT (AND FIXTURE FILING) (“Deed of Trust”), dated as of
January 29, 2007, are KBS CRESCENT GREEN, LLC, a Delaware limited liability
company (“Trustor”), with a mailing address at 620 Newport Center Drive, Suite
1300, Newport Beach, California 92660, J. EDWARD BLAKEY (“Trustee”), and
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., a Delaware corporation (“MERS”
or “Beneficiary”), with a mailing address at MERS Commercial, P.O. Box 2300,
Flint, Michigan 48501-2300.

 

1



--------------------------------------------------------------------------------

R E C I T A L S

 

A. KBS CRESCENT GREEN, LLC, a Delaware limited liability company (“Borrower”)
proposes to borrow from Wells Fargo Bank, National Association (“Lender”) and
Lender proposes to lend to Borrower the principal sum of THIRTY TWO MILLION FOUR
HUNDRED THOUSAND AND NO/100THS DOLLARS ($32,400,000.00) (“Loan”). The Loan is
evidenced by a promissory note (“Note”) executed by Borrower, dated the date of
this Deed of Trust, payable to the order of Lender in the principal amount of
the Loan. The maturity date of the Loan is February 1, 2012.

 

B. The loan documents include this Deed of Trust, the Note and the other
documents described in the Note as Loan Documents (“Loan Documents”).

ARTICLE 1. DEED OF TRUST

 

1.1 GRANT. For the purposes of and upon the terms and conditions of this Deed of
Trust, Trustor irrevocably grants, conveys and assigns to Trustee, in trust for
the benefit of Beneficiary, with power of sale and right of entry and
possession, all estate, right, title and interest which Trustor now has or may
hereafter acquire in, to, under or derived from any or all of the following:

 

  a. That certain Ground Lease Agreement, dated October 1, 2006, by and between
Crescent 1200, L.L.C., a Delaware limited liability company (“Landlord”), and
Crescent 1300, L.L.C., a Delaware limited liability company, as the “Original
Tenant,” as amended by Ground Lease Modification Agreement No. 1, dated
December 20, 2006, the tenant’s interest in which was assigned to and assumed by
Trustor under and pursuant to a certain Assignment and Assumption of Ground
Lease, dated January 31, 2007, between Original Tenant (as Assignor/Seller) and
Trustor (as Assignee/Buyer), all with respect to property located on those
certain lots, pieces, tracts and parcels of land located in the County of Wake,
State of North Carolina, and more particularly described on Exhibit A attached
hereto (“Land”). The original lease, together with all amendments,
modifications, extensions and assignments heretofore, now or hereafter entered
into are hereinafter collectively referred to as the “Ground Lease”;

 

  b. That real property (“Land”) located in Cary, County of Wake, State of North
Carolina, and more particularly described on Exhibit A attached hereto;

 

  c. All appurtenances, easements, rights of way, water and water rights, pumps,
pipes, flumes and ditches and ditch rights, water stock, ditch and/or reservoir
stock or interests, royalties, development rights and credits, air rights,
minerals, oil rights, and gas rights, now or later used or useful in connection
with, appurtenant to or related to the Land;

 

  d. All buildings, structures, facilities, other improvements and fixtures now
or hereafter located on the Land;

 

  e. All apparatus, equipment, machinery and appliances and all accessions
thereto and renewals and replacements thereof and substitutions therefor used in
the operation or occupancy of the Land, it being intended by the parties that
all such items shall be conclusively considered to be a part of the Land,
whether or not attached or affixed to the Land;

 

  f. All land lying in the right-of-way of any street, road, avenue, alley or
right-of-way opened, proposed or vacated, and all sidewalks, strips and gores of
land adjacent to or used in connection with the Land;

 

  g. All additions and accretions to the property described above;

 

2



--------------------------------------------------------------------------------

  h. All licenses, authorizations, certificates, variances, consents, approvals
and other permits now or hereafter pertaining to the Land and all estate, right,
title and interest of Trustor in, to, under or derived from all tradenames or
business names relating to the Land or the present or future development,
construction, operation or use of the Land; and

 

  i. All proceeds of any of the foregoing.

All of the property described above is hereinafter collectively defined as the
“Property”. The listing of specific rights or property shall not be interpreted
as a limitation of general terms.

TO HAVE AND TO HOLD the Property and all the estate, right, title and interest,
in law and in equity, of Trustor’s in and to the Property unto Trustee, its
successors and assigns, in fee simple, forever.

IN TRUST, HOWEVER, that if all Secured Obligations are timely paid and performed
and each and every representation, warranty, agreement, and condition of this
Deed of Trust, the other Loan Documents, and any swap agreements are complied
with and abided by, this Deed of Trust and the estate hereby created shall cease
and be null, void, and canceled of record at the request and expense of Trustor,
and if Default occurs, Trustee is authorized to foreclose and sell the Property
under power of sale or by judicial proceeding according to applicable law and as
provided herein.

ARTICLE 2. OBLIGATIONS SECURED

 

1.2 OBLIGATIONS SECURED. Trustor makes the foregoing grant and assignment for
the purpose of securing the following obligations (“Secured Obligations”):

 

  a. Full and punctual payment to Lender of all sums at any time owing under the
Note;

 

  b. Payment and performance of all covenants and obligations of Trustor under
this Deed of Trust including, without limitation, indemnification obligations
and advances made to protect the Property;

 

  c. Payment and performance of all additional covenants and obligations of
Borrower and Trustor under the Loan Documents;

 

  d. Payment and performance of all covenants and obligations, if any, which any
rider attached as an exhibit to this Deed of Trust recites are secured hereby;

 

  e. Payment and performance of all future advances and other obligations that
the then record owner of all or part of the Property may agree to pay and/or
perform (whether as principal, surety or guarantor) for the benefit of
Beneficiary, when the obligation is evidenced by a writing which recites that it
is secured by this Deed of Trust;

 

  f. All interest and charges on all obligations secured hereby including,
without limitation, prepayment charges, late charges and loan fees;

 

  g. All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation:
(i) modifications of the required principal payment dates or interest payment
dates or both, as the case may be, deferring or accelerating payment dates
wholly or partly; and (ii) modifications, extensions or renewals at a different
rate of interest whether or not any such modification, extension or renewal is
evidenced by a new or additional promissory note or notes; and

 

  h. Payment and performance of any other obligations which are defined as
“Secured Obligations” in the Note.

 

3



--------------------------------------------------------------------------------

1.3 OBLIGATIONS. The term “obligations” is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges, late charges and loan fees at any time
accruing or assessed on any of the Secured Obligations.

 

1.4 INCORPORATION. All terms and conditions of the documents which evidence any
of the Secured Obligations are incorporated herein by this reference. All
persons who may have or acquire an interest in the Property shall be deemed to
have notice of the terms of the Secured Obligations and to have notice that the
rate of interest on one or more Secured Obligation may vary from time to time.

ARTICLE 3. ABSOLUTE ASSIGNMENT OF RENTS AND LEASES

 

1.5 ASSIGNMENT. Trustor irrevocably assigns to Beneficiary all of Trustor’s
right, title and interest in, to and under: (a) all present and future leases of
the Property or any portion thereof, all licenses and agreements relating to the
management, leasing or operation of the Property or any portion thereof, and all
other agreements of any kind relating to the use or occupancy of the Property or
any portion thereof, whether such leases, licenses and agreements are now
existing or entered into after the date hereof (“Leases”); and (b) the rents,
issues, deposits and profits of the Property, including, without limitation, all
amounts payable and all rights and benefits accruing to Trustor under the Leases
(“Payments”). The term “Leases” shall also include all guarantees of and
security for the tenants’ performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Beneficiary’s right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Property.

 

1.6 GRANT OF LICENSE. Beneficiary confers upon Trustor a revocable license
(“License”) to collect and retain the Payments as they become due and payable,
until the occurrence of a Default (as hereinafter defined). Upon a Default, the
License shall be automatically revoked and Beneficiary may collect and apply
(subject to the terms of the other Loan Documents) the Payments pursuant to the
terms hereof without notice and without taking possession of the Property. All
Payments thereafter collected by Trustor shall be held by Trustor as trustee
under a constructive trust for the benefit of Beneficiary, subject to the terms
of the other Loan Documents. Trustor hereby irrevocably authorizes and directs
the tenants under the Leases to rely upon and comply with any notice or demand
by Beneficiary for the payment to Beneficiary of any rental or other sums which
may at any time become due under the Leases, or for the performance of any of
the tenants’ undertakings under the Leases, and the tenants shall have no right
or duty to inquire as to whether any Default has actually occurred or is then
existing. Trustor hereby relieves the tenants from any liability to Trustor by
reason of relying upon and complying with any such notice or demand by
Beneficiary. Beneficiary may apply, in its sole discretion, any Payments so
collected by Beneficiary against any Secured Obligation or any other obligation
of Borrower, Trustor or any other person or entity, under any document or
instrument related to or executed in connection with the Loan Documents, whether
existing on the date hereof or hereafter arising. Collection of any Payments by
Beneficiary shall not cure or waive any Default or notice of Default or
invalidate any acts done pursuant to such notice. If and when no Default exists,
Beneficiary shall re-confer the License upon Trustor until the occurrence of
another Default.

 

1.7 EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Beneficiary to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Property or for performing any of
the terms, agreements, undertakings, obligations, representations, warranties,
covenants and conditions of the Leases; (c) responsible or liable for any waste
committed on the Property by the tenants under any of the Leases or by any other
parties; for any dangerous or defective condition of the Property; or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, employee, invitee
or other person; or (d) responsible for or impose upon Beneficiary any duty to
produce rents or profits. Beneficiary shall not directly or indirectly be liable
to Trustor or any other person as a consequence of: (e) the exercise or failure
to exercise any of the rights, remedies or powers granted to Beneficiary
hereunder; or (f) the failure or refusal of Beneficiary to perform or discharge
any obligation, duty or liability of Trustor arising under the Leases.

 

4



--------------------------------------------------------------------------------

1.8 COVENANTS-LONG TERM LEASES.

I. The following leasing restrictions shall apply so long as KBS Crescent Green,
LLC, a Delaware limited liability company is the owner of the Property:

 

  a. Trustor may enter into any new lease for space in the Property (“New
Lease”) or modify any existing lease or any New Lease (“Lease Modification”)
without Beneficiary’s consent, except that Beneficiary’s prior written consent
shall be required:

 

  (i) if the Mezzanine Loan (as defined in the Note) has been repaid and the
Lease Modification relates to the ACS Lease, and either, (x) the Lease
Modification causes the effective rent under the affected ACS Lease (as defined
in the Note) to be below the fair market rate (taking into account tenant
improvement allowances and other concessions), or (y) such Lease Modification
would reduce the term of the ACS lease to less than three (3) years from the
date of the Lease Modification; or

 

  (ii) if a Default has occurred and is then existing.

 

  b. If Trustor receives any sums in consideration of a termination,
modification or amendment of any lease or any release or discharge of any tenant
under any lease (any such terminated, modified or amended lease or any lease
from which the tenant is released or discharged is referred to herein as the
“Affected Lease”) from any obligation thereunder (each a “Termination Payment”),
such amounts shall be held in trust or retained by Trustor as follows: (i) if
such Termination Payment is less than $100,000, such Termination Payment shall
be payable to Trustor; (ii) if such Termination Payment is equal to or greater
than $100,000 (or, in the case of the 1200 Lease (as defined in the Note),
greater than one month’s rent), Trustor shall deposit such Termination Payment
with Beneficiary to be held by Beneficiary as an impound in a pledged account.
Trustor shall be permitted to withdraw funds from such impounds to pay leasing
costs for releasing the space demised under the Affected Lease when such costs
are incurred. In addition, funds in excess of the projected amount necessary to
pay for such leasing costs may be withdrawn from such reserve and deposited into
the Borrower’s Operating Account (as defined in the Cash Management Agreement)
on a monthly basis in equal monthly disbursements amortized over the remaining
term of the Affected Lease. In addition, if (i) the space demised under the
Affected Lease is re-leased, in whole or in part, (ii) the new tenant has
commenced occupancy and (iii) the tenant has executed and delivered to
Beneficiary a tenant estoppel certificate reasonably acceptable to Beneficiary
using commercial standards customarily applied by prudent institutional mortgage
lenders for similar loans, then a pro rata portion of the remaining amount of
impounded funds with respect to such space may be deposited into the Borrower’s
Operating Account based upon the percentage of the subject space which is
demised under the new lease (e.g. if fifty percent (50%) of the subject space is
re-leased and the conditions in clauses (i) through (iii) are satisfied with
respect to such space, then fifty percent (50%) of the remaining amount of funds
impounded for such space shall be disbursed). Notwithstanding the foregoing,
Permitted REIT Distributions (as defined in the Note) shall have priority over
the requirement to deposit such funds in any impound account other than funds
arising from any termination, modification or amendment of the 1200 Lease.

 

  c. With respect to any New Lease and/or Lease Modification that requires
Beneficiary’s consent as provided above, Beneficiary shall not unreasonably
withhold its consent and its failure to respond within five (5) business days
following Trustor’s request for Beneficiary’s consent shall be deemed to
constitute Beneficiary’s consent to any such request.

 

5



--------------------------------------------------------------------------------

II. The following provisions shall apply to any owner of the Property other than
KBS Crescent Green, LLC, a Delaware limited liability company, that assumes the
loan and shall not, in any way, be binding upon KBS Crescent Green, LLC.

 

  a. All Leases. Trustor shall, at Trustor’s sole cost and expense:

 

  (i) perform all obligations of the landlord under the Leases and use
reasonable efforts to enforce performance by the tenants of all obligations of
the tenants under the Leases;

 

  (ii) use reasonable efforts to keep the Property leased at all times to
tenants which Trustor reasonably and in good faith believes are creditworthy at
rents not less than the fair market rental value (including, but not limited to,
free or discounted rents to the extent the market so requires);

 

  (iii) promptly upon Beneficiary’s request, deliver to Beneficiary a copy of
each requested Lease and all amendments thereto and waivers thereof; and

 

  (iv) promptly upon Beneficiary’s request, execute and record any additional
assignments of landlord’s interest under any Lease to Beneficiary and specific
subordinations of any Lease to this Deed of Trust, in form and substance
satisfactory to Beneficiary.

Unless consented to in writing by Beneficiary or otherwise permitted under any
other provision of the Loan Documents, Trustor shall not:

 

  (v) grant any tenant under any Lease any option, right of first refusal or
other right to purchase all or any portion of the Property under any
circumstances;

 

  (vi) grant any tenant under any Lease any right to prepay rent more than
1 month in advance;

 

  (vii) except upon Beneficiary’s request, execute any assignment of landlord’s
interest in any Lease; or

 

  (viii) collect rent or other sums due under any Lease in advance, other than
to collect rent 1 month in advance of the time when it becomes due.

Any such attempted action in violation of the provisions of this Section shall
be null and void.

Trustor shall deposit with Beneficiary any sums received by Trustor in
consideration of any termination, modification or amendment of any Lease or any
release or discharge of any tenant under any Lease from any obligation
thereunder and any such sums received by Trustor shall be held in trust by
Trustor for such purpose. Notwithstanding the foregoing, so long as no Default
exists, the portion of any such sum received by Trustor with respect to any
Lease which is less than $50,000 shall be payable to Trustor. All such sums
received by Beneficiary with respect to any Lease shall be deemed “Impounds” (as
defined in Section 1.29b) and shall be deposited by Beneficiary into a pledged
account in accordance with Section 1.29b. If no Default exists, Beneficiary
shall release such Impounds to Trustor from time to time as necessary to pay or
reimburse Trustor for such tenant improvements, brokerage commissions and other
leasing costs as may be required to re-tenant the affected space; provided,
however, Beneficiary shall have received and approved each of the following for
each tenant for which such costs were incurred; (1) Trustor’s written request
for such release, including the name of the tenant, the location and net
rentable area of the space and a description and cost breakdown of the tenant
improvements or other leasing costs covered by the request; (2) Trustor’s
certification that any tenant improvements have been completed lien-free and in
a workmanlike manner; (3) a fully executed Lease, or extension or renewal of the
current Lease; (4) an estoppel certificate executed by the tenant including its
acknowledgement that all tenant improvements have been satisfactorily completed;
and (5) such other information with respect to such costs as Beneficiary may
require. Following the re-tenanting of all affected space (including,

 

6



--------------------------------------------------------------------------------

without limitation, the completion of all tenant improvements), and provided no
Default exists, Beneficiary shall release any remaining such Impounds relating
to the affected space to Trustor. Trustor shall construct all tenant
improvements in a workmanlike manner and in accordance with all applicable laws,
ordinances, rules and regulations.

 

  b. Major Leases. Trustor shall, at Trustor’s sole cost and expense, give
Beneficiary prompt written notice of any material default by landlord or tenant
under any Major Lease (as defined below). Unless consented to in writing by
Beneficiary or otherwise permitted under any other provision of the Loan
Documents, Trustor shall not:

 

  (i) enter into any Major Lease;

 

  (ii) reduce any rent or other sums due from the tenant under any Major Lease;

 

  (iii) terminate or materially modify or amend any Major Lease; or

 

  (iv) release or discharge the tenant or any guarantor under any Major Lease
from any material obligation thereunder.

Any such attempted action in violation of the provisions of this Section shall
be null and void.

“Major Lease”, as used herein, shall mean any Lease, which is, at any time:
(1) a Lease of more than 20% of the total rentable area of the Property, as
reasonably determined by Beneficiary; or (2) a Lease which generates a gross
base monthly rent exceeding 20% of the total gross base monthly rent generated
by all Leases (excluding all Leases under which the tenant is then in default),
as reasonably determined by Beneficiary. Trustor’s obligations with respect to
Major Leases shall be governed by the provisions of Section 3.4.II.a. as well as
by the provisions of this Section.

“materially modify or amend,” as used in Section 3.4.II.b.(iii) above, shall
mean an amendment or modification to an existing Lease that changes the economic
terms of the Lease in a way that decreases the effective rent per net rentable
square foot (taking into account tenant improvement allowances and other
concessions) payable thereunder or that shortens the total Lease term.

 

  c. Failure to Deny Request. Beneficiary’s failure to deny any written request
by Trustor for Beneficiary’s consent under the provisions of Sections 3.4.II.a.
or 3.4.II.b within 10 Business Days after Beneficiary’s receipt of such request
(and all documents and information reasonably related thereto) shall be deemed
to constitute Beneficiary’s consent to such request.

 

1.9 ESTOPPEL CERTIFICATES. Within 30 days after request by Beneficiary, Trustor
shall deliver to Beneficiary and to any party designated by Beneficiary,
estoppel certificates relating to the Leases executed by Trustor and by each of
the tenants, in form and substance acceptable to Beneficiary; provided, however,
if any tenant shall fail or refuse to so execute and deliver any such estoppel
certificate upon request, Trustor shall use reasonable efforts to cause such
tenant to execute and deliver such estoppel certificate but such tenant’s
continued failure or refusal to do so, despite Trustor’s reasonable efforts,
shall not constitute a default by Trustor under this Section.

 

1.10 RIGHT OF SUBORDINATION. Beneficiary may at any time and from time to time
by specific written instrument intended for the purpose unilaterally subordinate
the lien of this Deed of Trust to any Lease, without joinder or consent of, or
notice to, Trustor, any tenant or any other person. Notice is hereby given to
each tenant under a Lease of such right to subordinate. No subordination
referred to in this Section shall constitute a subordination to any lien or
other encumbrance, whenever arising, or improve the right of any junior
lienholder. Nothing herein shall be construed as subordinating this Deed of
Trust to any Lease.

 

7



--------------------------------------------------------------------------------

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING

 

1.11 SECURITY INTEREST. Trustor grants and assigns to Beneficiary a security
interest to secure payment and performance of all of the Secured Obligations, in
all of the following described personal property in which Trustor now or at any
time hereafter has any interest (“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property,
wherever situated, which are or are to be incorporated into, used in connection
with or appropriated for use on the Property; all rents, issues, deposits and
profits of the Property (to the extent, if any, they are not subject to the
Absolute Assignment of Rents and Leases); all inventory, accounts, cash
receipts, deposit accounts, impounds, accounts receivable, contract rights,
general intangibles, software, chattel paper, instruments, documents, promissory
notes, drafts, letters of credit, letter of credit rights, supporting
obligations, insurance policies, insurance and condemnation awards and proceeds,
any other rights to the payment of money, trade names, trademarks and service
marks arising from or related to the Property or any business now or hereafter
conducted thereon by Trustor; all permits, consents, approvals, licenses,
authorizations and other rights granted by, given by or obtained from, any
governmental entity with respect to the Property; all deposits or other security
now or hereafter made with or given to utility companies by Trustor with respect
to the Property; all advance payments of insurance premiums made by Trustor with
respect to the Property; all plans, drawings and specifications relating to the
Property; all loan funds held by Beneficiary, whether or not disbursed; all
funds deposited with Beneficiary pursuant to any Loan Document, all reserves,
deferred payments, deposits, accounts, refunds, cost savings and payments of any
kind related to the Property or any portion thereof, including, without
limitation, all “Impounds” as defined herein; and all rights of Trustor under
the Ground Lease and as lessee under all personal property leases with respect
to the Property; together with all replacements and proceeds of, and additions
and accessions to, any of the foregoing, and all books, records and files
relating to any of the foregoing.

As to all of the above-described personal property which is or which hereafter
becomes a “fixture” under applicable law, this Deed of Trust constitutes a
fixture filing under the North Carolina Uniform Commercial Code, as amended or
recodified from time to time (“UCC”).

 

1.12 COVENANTS. Trustor agrees: (a) to execute and deliver such documents as
Beneficiary deems necessary to create, perfect and continue the security
interests contemplated hereby; (b) not to change its name, and, as applicable,
its chief executive offices, its principal residence or the jurisdiction in
which it is organized without giving Beneficiary at least 30 days’ prior written
notice thereof; and (c) to cooperate with Beneficiary in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Beneficiary deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of Beneficiary’s rights
hereunder.

 

1.13 RIGHTS OF BENEFICIARY. In addition to Beneficiary’s rights as a “Secured
Party” under the UCC, Beneficiary may, but shall not be obligated to, at any
time without notice and at the expense of Trustor: (a) give notice to any person
of Beneficiary’s rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Beneficiary therein; and (c) inspect the Collateral.
Notwithstanding the above, in no event shall Beneficiary be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Trustor to Beneficiary unless Beneficiary shall make an express written election
of said remedy under the UCC or other applicable law.

 

1.14 RIGHTS OF BENEFICIARY UPON DEFAULT. Upon the occurrence of a Default, then
in addition to all of Beneficiary’s rights as a “Secured Party” under the UCC or
otherwise at law:

 

  a. Disposition of Collateral. Beneficiary may: (i) upon written notice,
require Trustor to assemble any or all of the Collateral and make it available
to Beneficiary at a place designated by Beneficiary; (ii) without prior notice,
enter upon the Property or other place where the Collateral may be located and
take possession of, collect, sell, lease, license, and otherwise dispose of the
Collateral, and store the same at locations acceptable to Beneficiary at
Trustor’s expense; or (iii) sell, assign and deliver the Collateral at any place
or in any lawful manner and bid and become purchaser at any such sales; and

 

8



--------------------------------------------------------------------------------

  b. Other Rights. Beneficiary may, for the account of Trustor and at Trustor’s
expense: (i) operate, use, consume, sell, lease, license or otherwise dispose of
the Collateral as Beneficiary deems appropriate for the purpose of performing
any or all of the Secured Obligations; (ii) enter into any agreement, compromise
or settlement including insurance claims, which Beneficiary may deem desirable
or proper with respect to the Collateral; and (iii) endorse and deliver
evidences of title for, and receive, enforce and collect by legal action or
otherwise, all indebtedness and obligations now or hereafter owing to Trustor in
connection with or on account of the Collateral.

Trustor acknowledges and agrees that a disposition of the Collateral in
accordance with Beneficiary’s rights and remedies as heretofore provided is a
disposition thereof in a commercially reasonable manner and that 10 days’ prior
notice of such disposition is commercially reasonable notice. Beneficiary shall
have no obligation to process or prepare the Collateral for sale or other
disposition. In disposing of the Collateral, Beneficiary may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any sale or other disposition of the Collateral may be applied by Beneficiary
first to the reasonable expenses incurred by Beneficiary in connection
therewith, including, without limitations, reasonable attorneys’ fees and
disbursements, and then to the payment of the Secured Obligations, in such order
of application as Beneficiary may from time to time elect.

 

1.15 POWER OF ATTORNEY. Trustor hereby irrevocably appoints Beneficiary as
Trustor’s attorney-in-fact (such agency being coupled with an interest), and as
such attorney-in-fact, Beneficiary may, without the obligation to do so, in
Beneficiary’s name or in the name of Trustor, prepare, execute, file and record
financing statements, continuation statements, applications for registration and
like papers necessary to create, perfect or preserve any of Beneficiary’s
security interests and rights in or to the Collateral, and upon a Default, take
any other action required of Trustor; provided, however, that Beneficiary as
such attorney-in-fact shall be accountable only for such funds as are actually
received by Beneficiary.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

 

1.16 REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants to
Beneficiary that, to Trustor’s current actual knowledge after reasonable
investigation and inquiry, the following statements are true and correct as of
the Effective Date:

 

  a. Legal Status. Trustor and Borrower are duly organized and existing and in
good standing under the laws of the state(s) in which Trustor and Borrower are
organized. Trustor and Borrower are qualified or licensed to do business in all
jurisdictions in which such qualification or licensing is required.

 

  b. Permits. Trustor and Borrower possess all permits, franchises and licenses
and all rights to all trademarks, trade names, patents and fictitious names, if
any, necessary to enable Trustor and Borrower to conduct the business(es) in
which Trustor and Borrower are now engaged in compliance with applicable law.

 

  c. Authorization and Validity. The execution and delivery of the Loan
Documents have been duly authorized and the Loan Documents constitute valid and
binding obligations of Trustor, Borrower or the party which executed the same,
enforceable in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, moratorium or other laws
affecting the enforcement of creditors’ rights, or by the application of rules
of equity.

 

9



--------------------------------------------------------------------------------

  d. Violations. The execution, delivery and performance by Trustor and Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or result in any breach or default under any contract, obligation,
indenture or other instrument to which Trustor or Borrower is a party or by
which Trustor or Borrower is bound.

 

  e. Litigation. There are no pending or threatened actions, claims,
investigations, suits or proceedings before any governmental authority, court or
administrative agency which may adversely affect the financial condition or
operations of Trustor or Borrower other than those previously disclosed in
writing by Trustor or Borrower to Beneficiary.

 

  f. Financial Statements. The financial statements of Trustor and Borrower, of
each general partner (if Trustor or Borrower is a partnership), of each member
(if Trustor or Borrower is a limited liability company) and of each guarantor,
if any, previously delivered by Trustor or Borrower to Beneficiary: (i) are
materially complete and correct; (ii) present fairly the financial condition of
such party; and (iii) have been prepared in accordance with the same accounting
standard used by Trustor or Borrower to prepare the financial statements
delivered to and approved by Beneficiary in connection with the making of the
Loan, or other accounting standards approved by Beneficiary. Since the date of
such financial statements, there has been no material adverse change in such
financial condition, nor have any assets or properties reflected on such
financial statements been sold, transferred, assigned, mortgaged, pledged or
encumbered except as previously disclosed in writing by Trustor or Borrower to
Beneficiary and approved in writing by Beneficiary.

 

  g. Reports. All reports, documents, instruments and information delivered to
Beneficiary in connection with the Loan: (i) are correct and sufficiently
complete to give Beneficiary accurate knowledge of their subject matter; and
(ii) do not contain any misrepresentation of a material fact or omission of a
material fact which omission makes the provided information misleading.

 

  h. Income Taxes. There are no pending assessments or adjustments of Trustor’s
or Borrower’s income tax payable with respect to any year.

 

  i. Subordination. There is no agreement or instrument to which Borrower is a
party or by which Borrower is bound that would require the subordination in
right of payment of any of Borrower’s obligations under the Note to an
obligation owed to another party.

 

  j.

Title. Trustor lawfully holds and possesses the entire unencumbered leasehold
estate in the Land created by the Ground Lease, and has good and marketable fee
simple title to all of the other Property, without limitation on the right to
encumber same except as disclosed in the title insurance policy delivered to
Beneficiary in connection with the Loan. A true, correct and complete copy of
the Ground Lease has been delivered to Beneficiary by (or on behalf of) Trustor.
This Deed of Trust is a first lien on the Property prior and superior to all
other liens and encumbrances on the Property except: (i) liens for real estate
taxes and assessments not yet due and payable; (ii) senior exceptions previously
approved by Beneficiary and shown in the title insurance policy insuring the
lien of this Deed of Trust; and (iii) other matters, if any, previously
disclosed to Beneficiary by Trustor in a writing specifically referring to this
representation and warranty. None of the senior exceptions to the Deed of Trust
materially and adversely interferes with the current use of the Property, the
security intended to be provided by the Deed of Trust, the Borrower’s ability to
pay the Secured Obligations when and as due or the value of the Property. The
Ground Lease is in full force and effect and has not been modified or amended in
any manner whatsoever. There are no defaults under the Ground Lease by either
party thereto, and no even has occurred, which but for the passage of time, or
notice, or both, would constitute a default under the Ground Lease. All rents,
additional rents and other sums due and payable under the Ground Lease have

 

10



--------------------------------------------------------------------------------

 

been paid in full. Neither Trustor nor Landlord has commenced any action or
given or received any notice for the purpose of terminating the Ground Lease.
Except for the Ground Lease, there are no agreements between Trustor and
Landlord in any way concerning the subject matter of the Ground Lease or the
occupancy or use of the Property. The interest of Trustor under the Ground Lease
has not been assigned. No portion of the Property has been sublet, except as
disclosed to Beneficiary by Trustor in an estoppel delivered to Trustor or
otherwise. Trustor shall forever warrant, defend and preserve such title and the
validity and priority of the lien of this Deed of Trust to Beneficiary against
the claims of all persons whomsoever

 

  k. Mechanics’ Liens. There are no mechanics’ or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under law could give rise to any such liens) affecting the Property which are or
may be prior to or equal to the lien of this Deed of Trust.

 

  l. Encroachments. Except as shown in the survey, if any, previously delivered
to Beneficiary, none of the buildings or other improvements which were included
for the purpose of determining the appraised value of the Property lies outside
of the boundaries or building restriction lines of the Property and no buildings
or other improvements located on adjoining properties encroach upon the
Property.

 

  m. Leases. Except as disclosed to Beneficiary in a written notice specifically
identifying the same: (i) all existing Leases are in full force and effect and
are enforceable in accordance with their respective terms; (ii) no material
breach or default by any party, or event which would constitute a material
breach or default by any party after notice or the passage of time, or both,
exists under any existing Lease; (iii) none of the landlord’s interests under
any of the Leases, including, but not limited to, rents, additional rents,
charges, issues or profits, has been transferred or assigned; and (iv) no rent
or other payment under any existing Lease has been paid by any tenant for more
than 1 month in advance.

 

  n. Collateral. Trustor has good title to the existing Collateral, free and
clear of all liens and encumbrances except those, if any, previously disclosed
to Beneficiary by Trustor in writing specifically referring to this
representation and warranty. Trustor’s chief executive office (or principal
residence, if applicable) is located at the address shown on page one of this
Deed of Trust. Trustor is an organization organized solely under the laws of the
State of Delaware. All organizational documents of Trustor delivered to
Beneficiary are complete and accurate in every respect. Trustor’s legal name is
exactly as shown on page one of this Deed of Trust.

 

  o. Condition of Property. Except as shown in the property condition survey or
other engineering reports, if any, previously delivered to or obtained by
Beneficiary, the Property is in good condition and repair and is free from any
damage that would materially and adversely affect the value of the Property as
security for the Loan or the intended use of the Property.

 

  p. Hazardous Materials. Except as shown in the environmental assessment
report(s), if any, previously delivered to or obtained by Beneficiary, the
Property is not and has not been a site for the use, generation, manufacture,
storage, treatment, release, threatened release, discharge, disposal,
transportation or presence of Hazardous Materials (as hereinafter defined)
except as otherwise previously disclosed in writing by Trustor to Beneficiary.

 

  q. Hazardous Materials Laws. Except as disclosed in the environmental
assessment reports delivered to the Lender, the Property complies with all
Hazardous Materials Laws (as hereinafter defined).

 

  r. Hazardous Materials Claims. Except as disclosed in the environmental
assessment reports delivered to the Lender, there are no pending or threatened
Hazardous Materials Claims (as hereinafter defined).

 

  s. Wetlands. Except as expressly identified in the survey delivered to the
Lender, no part of the Property consists of or is classified as wetlands,
tidelands or swamp and overflow lands.

 

11



--------------------------------------------------------------------------------

  t. Compliance With Laws. All federal, state and local laws, rules and
regulations applicable to the Property, including, without limitation, all
zoning and building requirements and all requirements of the Americans With
Disabilities Act of 1990, as amended from time to time (42 U. S. C.
Section 12101 et seq.) have been satisfied or complied with. Trustor is in
possession of all certificates of occupancy and all other licenses, permits and
other authorizations required by applicable law for the existing use of the
Property. All such certificates of occupancy and other licenses, permits and
authorizations are valid and in full force and effect.

 

  u. Property Taxes and Other Liabilities. All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, and ground rents, if
any, which previously became due and owing in respect of the Property have been
paid or will be paid prior to delinquency.

 

  v. Condemnation. There is no proceeding pending or threatened for the total or
partial condemnation of the Property.

 

  w. Homestead. There is no homestead or other exemption available to Trustor
which would materially interfere with the right to sell the Property at a
trustee’s sale or the right to foreclose this Deed of Trust.

 

  x. Solvency. None of the transactions contemplated by the Loan will be or have
been made with an actual intent to hinder, delay or defraud any present or
future creditors of Trustor, and Trustor, on the Effective Date, will have
received fair and reasonably equivalent value in good faith for the grant of the
liens or security interests effected by the Loan Documents. On the Effective
Date, Trustor will be solvent and will not be rendered insolvent by the
transactions contemplated by the Loan Documents. Trustor is able to pay its
debts as they become due.

 

  y. Separate Tax Parcel(s). The Property is assessed for the real estate tax
purposes as one or more wholly independent tax parcels, separate from any other
real property, and no other real property is assessed and taxed together with
the Property or any portion thereof.

 

  z. Utilities; Water; Sewer. The Property is served by all utilities required
for the current or contemplated use thereof. All utility service is provided by
public utilities and the Property has accepted or is equipped to accept such
utility service. The Property is served by public water and sewer systems.

 

  aa. ERISA Matters. Trustor is not an employee benefit plan as defined in
Section 3.(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA, nor a plan as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (each of the
foregoing hereinafter referred to individually and collectively as a “Plan”).
Trustor’s assets do not constitute “plan assets” of any plan within the meaning
of Department of Labor Regulation Section 2510.3-101. Trustor will not transfer
or convey the Property to a Plan or to a person or entity whose assets
constitute such “plan assets”, and Trustor will not be reconstituted as a Plan
or as an entity whose assets constitute “plan assets”. With respect to the Loan,
Trustor is acting on Trustor’s own behalf and not on account of or for the
benefit of any Plan.

 

1.17 REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING STATUS (LEVEL V SPE).
Trustor hereby represents, warrants and covenants to Beneficiary that with
respect to both Trustor and KBS REIT ACQUISITION IX, LLC, a Delaware limited
liability company, the sole member of Trustor:

 

  a. each such entity was organized solely for the purpose of (i) owning the
Property; (ii) acting as a general partner of a partnership which owns the
Property; or (iii) acting as a member of a limited liability company which owns
the Property;

 

12



--------------------------------------------------------------------------------

  b. each such entity has not and will not engage in any business unrelated to
(i) the ownership of the Property; (ii) acting as general partner of a
partnership which owns the Property; or (iii) acting as a member of a limited
liability company which owns the Property;

 

  c. each such entity has not and will not have any assets other than the
Property (and personal property incidental to the ownership and operation of the
Property) or its partnership or membership interest in the partnership or
limited liability company which owns the Property;

 

  d. each such entity has not and will not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, asset sale, or
transfer of partnership or membership interest as applicable;

 

  e. each such entity has not and will not engage in, seek or consent to any
amendment of its articles of organization, certificate of formation, or
operating agreement, if such amendment would impair the special purpose
bankruptcy remote structure of Borrower or KBS REIT ACQUISITION IX, LLC, or
result in the violation of the transfer provisions of Section 6.15 hereof or any
other provision of the Loan Documents;

 

  f. each such entity, without the unanimous consent of all of its general
partners, directors or members, as applicable, shall not file or consent to the
filing of any bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or any other entity in which it
has a direct or indirect legal or beneficial ownership interest;

 

  g. each such entity has no indebtedness (and will have no indebtedness) other
than (i) the Loan (to the extent it is liable under the terms of the Loan
Documents); and (ii) unsecured trade debt and/or operating expenses (which shall
exclude any real estate taxes or insurance premiums) not to exceed 3% (which 3%
cap shall not apply to any real estate taxes or insurance premiums) of the loan
amount in the aggregate with respect to Trustor or $10,000 in the aggregate with
respect to each such other entity, which is not evidenced by a note and is
incurred in the ordinary course of its business in connection with owning,
operating and maintaining the Property (or its interest in Trustor, as
applicable) and is paid within 60 days from the date incurred, or, if later,
prior to delinquency;

 

  h. each such entity has not and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

  i. except for funds deposited into the Restricted Account (as such term is
defined in the Cash Management Agreement) pursuant to the Cash Management
Agreement, each such entity has maintained and will maintain its accounts, books
and records separate from any other person or entity;

 

  j. each such entity has maintained and will maintain its books, records,
resolutions and agreements as official records;

 

  k. each such entity (i) has not and will not commingle its funds or assets
with those of any other entity; and (ii) has held and will hold its assets in
its own name;

 

  l. each such entity has conducted and will conduct its business in its own
name;

 

  m. each such entity has maintained and will maintain its accounting records
and other entity documents separate from any other person or entity;

 

  n. each such entity has prepared and will prepare separate tax returns and
financial statements, or if part of a consolidated group, is shown as a separate
member of such group;

 

13



--------------------------------------------------------------------------------

  o. each such entity has paid and will pay its own liabilities and expenses out
of its own funds and assets;

 

  p. each such entity has held and will hold regular meetings, as appropriate,
to conduct its business and has observed and will observe all corporate,
partnership or limited liability company formalities and record keeping, as
applicable;

 

  q. each such entity has not and will not assume or guarantee or become
obligated for the debts of any other entity or hold out its credit as being
available to satisfy the obligations of any other entity;

 

  r. each such entity has not and will not acquire obligations or securities of
its partners, members or shareholders;

 

  s. each such entity has allocated and will allocate fairly and reasonably the
costs associated with common employees and any overhead for shared office space
and each such entity has used and will use separate stationery, invoices and
checks;

 

  t. each such entity has not and will not pledge its assets for the benefit of
any other person or entity;

 

  u. each such entity has held and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name and not
as a division or part of any other person or entity;

 

  v. each such entity has not made and will not make loans to any person or
entity;

 

  w. each such entity has not and will not identify its partners, members or
shareholders, or any affiliates of any of the foregoing, as a division or part
of it;

 

  x. each such entity has not entered into and will not enter into or be a party
to, any transaction with its partners, members, shareholders, or any affiliates
of any of the foregoing, except in the ordinary course of its business pursuant
to written agreements and on terms which are intrinsically fair and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party;

 

  y. each such entity has paid and will pay the salaries of its own employees
and has maintained and will maintain a sufficient number of employees in light
of its contemplated business operations;

 

  z. each such entity has maintained and will maintain adequate capital in light
of its contemplated business operations;

 

  aa. each such entity shall be a single member limited liability company which
(i) shall be organized in the State of Delaware and (ii) shall have at least one
springing member which, upon the dissolution of such sole member or the
withdrawal or the disassociation of the sole member from such entity, shall
immediately become the sole member of such entity;

 

  bb. each such entity’s limited liability company operating agreement shall
contain the provisions set forth in this Section 5.2 and any such entity shall
conduct its business and operations in strict compliance with the terms
contained therein;

 

  cc. each such entity will, as a condition to the closing of the Loan, deliver
to Beneficiary a nonconsolidation opinion in form and substance acceptable to
Beneficiary;

 

  dd. each such entity has maintained and will continue to maintain at least one
Independent Manager (as defined below); and

 

14



--------------------------------------------------------------------------------

  ee. each such entity has not caused or allowed and will not cause or allow the
members or managers of such entity to take any action requiring the unanimous
affirmative vote of 100% of the members or managers unless an Independent
Manager shall have participated in such vote.

As used herein, the term “Independent Manager” shall mean an individual who,
except in his or her capacity as an Independent Manager of the company is not,
and has not been during the five (5) years immediately before such individual’s
appointment as an Independent Manager: (i) a stockholder, director, partner,
officer or employee of the corporation or its Affiliates( as defined below);
(ii) affiliated with a customer or supplier of the corporation or its
Affiliates; or (iii) a spouse, parent, sibling, child or other family relative
of any person described by (i) or (ii) above. As used herein, the term
“Affiliate” shall mean any person or entity other than the company which
(iv) owns beneficially, directly or indirectly, any outstanding ownership
interests of the company, or (v) controls, is controlled by or is under common
control with the company. The term “control” shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a person or entity, whether through ownership of voting
securities or interests, by contract or otherwise.

ARTICLE 6. RIGHTS AND DUTIES OF THE PARTIES

 

1.18 MAINTENANCE AND PRESERVATION OF THE PROPERTY. Trustor shall: (a) keep the
Property in good condition and repair; (b) complete or restore promptly and in
workmanlike manner the Property or any part thereof which may be damaged or
destroyed; (c) comply and cause the Property to comply with (i) all laws,
ordinances, regulations and standards, (ii) all covenants, conditions,
restrictions and equitable servitudes, whether public or private, of every kind
and character and (iii) all requirements of insurance companies and any bureau
or agency which establishes standards of insurability, which laws, covenants or
requirements affect the Property and pertain to acts committed or conditions
existing thereon, including, without limitation, any work of alteration,
improvement or demolition as such laws, covenants or requirements mandate;
(d) operate and manage the Property at all times in a professional manner and do
all other acts which from the character or use of the Property may be reasonably
necessary to maintain and preserve its value; (e) promptly after execution,
deliver to Beneficiary a copy of any management agreement concerning the
Property and all amendments thereto and waivers thereof; and (f) execute and
acknowledge all further documents, instruments and other papers as Beneficiary
or Trustee deems necessary or appropriate to preserve, continue, perfect and
enjoy the benefits of this Deed of Trust and perform Trustor’s obligations,
including, without limitation, statements of the amount secured hereby then
owing and statements of no offset. Trustor shall not: (g) remove or demolish all
or any material part of the Property; (h) alter either (i) the exterior of the
Property in a manner which materially and adversely affects the value of the
Property or (ii) the roof or other structural elements of the Property in a
manner which requires a building permit except for tenant improvements required
under the Leases; (i) initiate or acquiesce in any change in any zoning or other
land classification which affects the Property; or (j) commit or permit waste of
the Property.

 

1.19 HAZARDOUS MATERIALS. Without limiting any other provision of this Deed of
Trust, Trustor agrees as follows:

 

  a. Prohibited Activities. Trustor shall not cause or permit the Property to be
used as a site for the use, generation, manufacture, storage, treatment,
release, discharge, disposal, transportation or presence of any of the following
(collectively, “Hazardous Materials”): oil or other petroleum products;
flammable explosives; asbestos; urea formaldehyde insulation; radioactive
materials; hazardous wastes; fungus, mold, mildew, pores or other biological or
microbial agents the presence of which may affect human health, impair occupancy
or materially affect the value or utility of the Property; toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws (defined below) and/or
other applicable environmental laws, ordinances or regulations.

 

15



--------------------------------------------------------------------------------

The foregoing to the contrary notwithstanding, (i) Trustor may store, maintain
and use on the Property janitorial and maintenance supplies, paint and other
Hazardous Materials of a type and in a quantity readily available for purchase
by the general public and normally stored, maintained and used by owners and
managers of properties of a type similar to the Property; and (ii) tenants of
the Property may store, maintain and use on the Property (and, if any tenant is
a retail business, hold in inventory and sell in the ordinary course of such
tenant’s business) Hazardous Materials of a type and quantity readily available
for purchase by the general public and normally stored, maintained and used
(and, if tenant is a retail business, sold) by tenants in similar lines of
business on properties similar to the Property.

 

  b. Hazardous Materials Laws. Trustor shall comply and cause the Property to
comply with the Ground Lease, and all federal, state and local laws, ordinances
and regulations relating to Hazardous Materials (“Hazardous Materials Laws”),
including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651; the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq.; and all comparable state and local laws, laws of
other jurisdictions or orders and regulations.

 

  c. Notices. Trustor shall immediately notify Beneficiary in writing of:
(i) the discovery of any Hazardous Materials on, under or about the Property
(other than Hazardous Materials permitted under Section 1.19(a)); (ii) any
knowledge by Trustor that the Property does not comply with any Hazardous
Materials Laws; (iii) any claims or actions (“Hazardous Materials Claims”)
pending or threatened against Trustor or the Property by any governmental entity
or agency or any other person or entity relating to Hazardous Materials or
pursuant to the Hazardous Materials Laws; and (iv) the discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property or any part thereof to become
contaminated with Hazardous Materials.

 

  d. Remedial Action. In response to the presence of any Hazardous Materials on,
under or about the Property, Trustor shall immediately take, at Trustor’s sole
expense, all remedial action required by any Hazardous Materials Laws or any
judgment, consent decree, settlement or compromise in respect to any Hazardous
Materials Claims.

 

  e. Inspection By Beneficiary. Upon reasonable prior notice to Trustor,
Beneficiary, its employees and agents, may from time to time (whether before or
after the commencement of a nonjudicial or judicial foreclosure proceeding),
enter and inspect the Property for the purpose of determining the existence,
location, nature and magnitude of any past or present release or threatened
release of any Hazardous Materials into, onto, beneath or from the Property.

 

  f. Legal Effect of Section. Trustor and Beneficiary agree that: (i) this
Hazardous Materials Section is intended as Beneficiary’s written request for
information (and Trustor’s response) concerning the environmental condition of
the real property security as required by California Code of Civil Procedure
Section 726.5; and (ii) each representation and warranty and covenant in this
Section (together with any indemnity applicable to a breach of any such
representation and warranty) with respect to the environmental condition of the
Property is intended by Beneficiary and Trustor to be an “environmental
provision” for purposes of California Code of Civil Procedure Section 736.

 

16



--------------------------------------------------------------------------------

1.20 COMPLIANCE WITH LAWS. Trustor shall comply with all federal, state and
local laws, rules and regulations applicable to the Property, including, without
limitation, all zoning and building requirements and all requirements of the
Americans With Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.), as
amended from time to time. Trustor shall possess and maintain or cause Borrower
to possess and maintain in full force and effect at all times (a) all
certificates of occupancy and other licenses, permits and authorizations
required by applicable law for the existing use of the Property and (b) all
permits, franchises and licenses and all rights to all trademarks, trade names,
patents and fictitious names, if any, required by applicable law for Trustor and
Borrower to conduct the business(es) in which Trustor and Borrower are now
engaged.

 

1.21 LITIGATION. Trustor shall promptly notify Beneficiary in writing of any
litigation pending or threatened against Trustor or Borrower claiming damages in
excess of $50,000 and of all pending or threatened litigation against Trustor or
Borrower if the aggregate damage claims against Trustor or Borrower exceed
$100,000.

 

1.22 MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Trustor shall not: (a) merge or
consolidate with any other entity or permit Borrower to merge or consolidate
with any other entity; (b) make any substantial change in the nature of
Trustor’s business or structure or permit Borrower to make any substantial
change in the nature of Borrower’s business or structure (except as expressly
provided herein); (c) acquire all or substantially all of the assets of any
other entity or permit Borrower to acquire all or substantially all of the
assets of any other entity (other than Borrower’s acquisition of the Property);
or (d) sell, lease, assign, transfer or otherwise dispose of a material part of
Trustor’s assets except in the ordinary course of Trustor’s business or permit
Borrower to sell, lease, assign, transfer or otherwise dispose of a material
part of Borrower’s assets except in the ordinary course of Borrower’s business.

 

1.23 ACCOUNTING RECORDS. Trustor shall maintain and cause Borrower to maintain
adequate books and records in accordance with the same accounting standard used
by Trustor or Borrower to prepare the financial statements delivered to and
approved by Beneficiary in connection with the making of the Loan or other
accounting standards approved by Beneficiary. Trustor shall permit and shall
cause Borrower to permit any representative of Beneficiary, at any reasonable
time and from time to time, at Beneficiary’s sole cost and expense, to inspect,
audit and examine such books and records and make copies of same; provided,
however, that Beneficiary shall not be obligated to pay for any expenses
incurred by Borrower in connection with such inspection, audit or examination.

 

1.24 COSTS, EXPENSES AND ATTORNEYS’ FEES. Trustor shall pay to Beneficiary the
full amount of all costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses of Beneficiary’s in-house or outside counsel,
incurred by Beneficiary in connection with: (a) appraisals and inspections of
the Property or Collateral required by Beneficiary as a result of (i) a Transfer
or proposed Transfer (as defined below), or (ii) a Default; (b) appraisals and
inspections of the Property or Collateral required by applicable law, including,
without limitation, federal or state regulatory reporting requirements; and
(c) any acts performed by Beneficiary at Trustor’s request or wholly or
partially for the benefit of Trustor (including, without limitation, the
preparation or review of amendments, assumptions, waivers, releases,
reconveyances, estoppel certificates or statements of amounts owing under any
Secured Obligation). In connection with appraisals and inspections, Trustor
specifically (but not by way of limitation) acknowledges that: (aa) a formal
written appraisal of the Property by a state certified or licensed appraiser may
be required by federal regulatory reporting requirements on an annual or more
frequent basis; and (bb) Beneficiary may require inspection of the Property by
an independent supervising architect, a cost engineering specialist, or both.
Trustor shall pay all indebtedness arising under this Section immediately upon
demand by Beneficiary together with interest thereon following notice of such
indebtedness at the rate of interest then applicable to the principal balance of
the Note as specified therein.

 

1.25

LIENS, ENCUMBRANCES AND CHARGES. Trustor shall immediately discharge by bonding
or otherwise any lien, charge or other encumbrance which attaches to the
Property in violation of Section 1.32. Subject to

 

17



--------------------------------------------------------------------------------

 

Trustor’s right to contest such matters under this Deed of Trust or as expressly
permitted in the Loan Documents, Trustor shall pay when due all obligations
secured by or reducible to liens and encumbrances which shall now or hereafter
encumber or appear to encumber all or any part of the Property or any interest
therein, whether senior or subordinate hereto, including, without limitation,
all claims for work or labor performed, or materials or supplies furnished, in
connection with any work of demolition, alteration, repair, improvement or
construction of or upon the Property, except such as Trustor may in good faith
contest or as to which a bona fide dispute may arise (provided provision is made
to the satisfaction of Beneficiary for eventual payment thereof in the event
that Trustor is obligated to make such payment and that any recorded claim of
lien, charge or other encumbrance against the Property is immediately discharged
by bonding or otherwise).

 

1.26 TAXES AND OTHER LIABILITIES. Trustor shall pay and discharge prior to
delinquency any and all indebtedness, obligations, assessments and taxes, both
real and personal and including federal and state income taxes and state and
local property taxes and assessments. Trustor shall promptly provide to
Beneficiary copies of all tax and assessment notices pertaining to the Property.
Trustor hereby authorizes Beneficiary to obtain, at Trustor’s expense, a tax
service contract which shall provide tax information on the Property to
Beneficiary for the term of the Loan and any extensions or renewals of the Loan.

 

1.27 INSURANCE COVERAGE. Trustor shall obtain and maintain all insurance
coverage required pursuant to that certain Agreement Regarding Required
Insurance dated as of the date hereof by and between Trustor and Beneficiary.

 

1.28 CONDEMNATION AND INSURANCE PROCEEDS.

 

  a. Assignment of Claims. Trustor absolutely and irrevocably assigns to
Beneficiary all of the following rights, claims and amounts (collectively,
“Claims”), all of which shall be paid to Beneficiary: (i) all awards of damages
and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Property; (ii) all other claims and awards
for damages to or decrease in value of all or any part of, or any interest in,
the Property; (iii) all proceeds of any insurance policies payable by reason of
loss sustained to all or any part of the Property; and (iv) all interest which
may accrue on any of the foregoing. Trustor shall give Beneficiary prompt
written notice of the occurrence of any casualty affecting, or the institution
of any proceedings for eminent domain or for the condemnation of, the Property
or any portion thereof. So long as no Default has occurred and is continuing at
the time, (i) Trustor shall have the right to adjust, compromise and settle any
Claim or group of related Claims of $100,000 or less without the participation
or consent of Beneficiary and (ii) Beneficiary shall have the right to
participate in and consent to any adjustment, compromise or settlement of any
Claim or group of related Claims exceeding $100,000. If a Default has occurred
and is continuing at the time, Trustor hereby irrevocably empowers Beneficiary,
in the name of Trustor, as Trustor’s true and lawful attorney in fact, to
commence, appear in, defend, prosecute, adjust, compromise and settle all
Claims; provided, however, Beneficiary shall not be responsible for any failure
to undertake any or all of such actions regardless of the cause of the failure.
All awards, proceeds and other sums described herein shall, in all cases, be
payable to Beneficiary.

 

  b. Application of Proceeds; No Default. So long as no Default has occurred and
is continuing at the time of Beneficiary’s receipt of the proceeds of the Claims
(“Proceeds”) and no Default occurs thereafter, the following provisions shall
apply:

 

  (i) Condemnation. If the Proceeds are the result of Claims described in
clauses 6.11.a (i) or (ii) above, or interest accrued thereon, Beneficiary shall
apply the Proceeds in the following order of priority: First, to Beneficiary’s
expenses in settling, prosecuting or defending the Claims; Second, to the repair
or restoration of the portion of the Property, if any, not condemned or proposed
for condemnation and not otherwise the subject of a claim or award; and Third,
to the Secured Obligations in any order without suspending, extending or
reducing any obligation of Trustor to make installment payments.

 

18



--------------------------------------------------------------------------------

  (ii) Insurance. If the Proceeds are the result of Claims described in clause
6.11.a (iii) above or interest accrued thereon, Beneficiary shall apply the
Proceeds in the following order of priority: First, to Beneficiary’s expenses in
settling, prosecuting or defending the Claims; Second, to the repair or
restoration of the Property; and Third, (aa) if the repair or restoration of the
Property has been completed and all costs incurred in connection with the repair
or restoration have been paid in full, to Trustor or (bb) in all other
circumstances, to the Secured Obligations in any order without suspending,
extending or reducing any obligation of Trustor to make installment payments.

 

  (iii) Restoration. Notwithstanding the foregoing Sections 6.11.b (i) and (ii),
Beneficiary shall have no obligation to make any Proceeds available for the
repair or restoration of all or any portion of the Property unless and until all
the following conditions have been satisfied: (aa) delivery to Beneficiary of
the Proceeds plus any additional amount which is needed to pay all costs of the
repair or restoration (including, without limitation, taxes, financing charges,
insurance and rent during the repair period); (bb) establishment of an
arrangement for lien releases and disbursement of funds acceptable to
Beneficiary; (cc) delivery to Beneficiary in form and content acceptable to
Beneficiary of all of the following: (1) plans and specifications for the work;
(2) a contract for the work, signed by a contractor acceptable to Beneficiary;
(3) a cost breakdown for the work; (4) if required by Beneficiary, a payment and
performance bond for the work; (5) evidence of the continuation of all Leases
unless consented to in writing by Beneficiary; (6) evidence that, upon
completion of the work, the size, capacity, value, and income coverage ratios
for the Property will be at least as great as those which existed immediately
before the damage or condemnation occurred; (7) evidence that the work can
reasonably be completed on or before that date which is 6 months prior to the
Maturity Date; and (8) evidence of the satisfaction of any additional conditions
that Beneficiary may reasonably establish to protect Beneficiary’s security.
Trustor acknowledges that the specific conditions described above are
reasonable.

 

  c. Application of Proceeds; Default. If a Default has occurred and is
continuing at the time of Beneficiary’s receipt of the Proceeds or if a Default
occurs at any time thereafter, Beneficiary may, at Beneficiary’s absolute
discretion and regardless of any impairment of security or lack of impairment of
security, but subject to applicable law governing use of the Proceeds, if any,
apply all or any of the Proceeds to Beneficiary’s expenses in settling,
prosecuting or defending the Claims and then apply the balance to the Secured
Obligations in any order without suspending, extending or reducing any
obligation of Trustor to make installment payments, and may release all or any
part of the Proceeds to Trustor upon any conditions Beneficiary chooses. The
foregoing provisions of this Section 6.11 shall be subject to Borrower’s right
to Permitted REIT Distributions (as defined in the Note).

 

1.29 IMPOUNDS.

 

  a. Post-Default Impounds. If required by Beneficiary at any time while a
Default exists, Trustor shall deposit with Beneficiary such amounts
(“Post-Default Impounds”) on such dates (determined by Beneficiary as provided
below) as will be sufficient to pay any or all “Costs” (as defined below)
specified by Beneficiary to the extent, and only to the extent, required by the
terms and conditions of the Loan Documents, and further subject to Trustor’s
right to receive Permitted REIT Distributions. Beneficiary in its reasonable
discretion shall estimate the amount of such Costs that will be payable or
required during any period selected by Beneficiary not exceeding 1 year and
shall determine the fractional portion thereof that Trustor shall deposit with
Beneficiary on each date specified by Beneficiary during such period. If the
Post-Default Impounds paid by Trustor are not sufficient to pay the related
Costs, Trustor shall deposit with Beneficiary upon demand an amount equal to the
deficiency. All Post-Default Impounds shall be payable by Trustor in addition to
(but without duplication of) any other Impounds (as defined below).

 

19



--------------------------------------------------------------------------------

  b. All Impounds. Post-Default Impounds and any other impounds that may be
payable by Borrower under the Note are collectively called “Impounds”. All
Impounds shall be deposited into one or more segregated or commingled accounts
maintained by Beneficiary or its servicing agent. Except as otherwise provided
in the Note, such account(s) shall not bear interest. Beneficiary shall not be a
trustee, special depository or other fiduciary for Trustor with respect to such
account, and the existence of such account shall not limit Beneficiary’s rights
under this Deed of Trust, any other agreement or any provision of law. If a
Default exists, subject to Trustor’s right to receive Permitted REIT
Distributions, Beneficiary may apply any or all Impounds to any Secured
Obligation and/or to cure such Default, whereupon Trustor shall restore all
Impounds so applied and cure all Defaults not cured by such application. The
obligations of Trustor hereunder shall not be diminished by deposits of Impounds
made by Trustor, except to the extent that such obligations have actually been
met by application of such Impounds. Upon any assignment of this Deed of Trust,
Beneficiary may assign all Impounds in its possession to Beneficiary’s assignee,
whereupon Beneficiary and Trustee shall be released from all liability with
respect to such Impounds. Within 60 days following full repayment of the Secured
Obligations (other than as a consequence of foreclosure or conveyance in lieu of
foreclosure) or at such earlier time as Beneficiary may elect, Beneficiary shall
pay to Trustor all Impounds in its possession, and no other party shall have any
right or claim thereto. “Costs” means (i) all taxes and other liabilities
payable by Trustor under Section 1.26, (ii) all insurance premiums payable by
Trustor under Section 1.27, and/or (iii) all other costs and expenses for which
Impounds are required under the Note. Trustor shall deliver to Beneficiary,
promptly upon receipt, all bills for Costs for which Beneficiary has required
Post-Default Impounds.

 

1.30 DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. Trustor shall protect,
preserve and defend the Property and title to and right of possession of the
Property, the security of this Deed of Trust and the rights and powers of
Beneficiary and Trustee hereunder at Trustor’s sole expense against all adverse
claims, whether the claim: (a) is against a possessory or non-possessory
interest; (b) arose prior or subsequent to the Effective Date; or (c) is senior
or junior to Trustor’s or Beneficiary’s rights. Trustor shall give Beneficiary
and Trustee prompt notice in writing of the assertion of any claim, of the
filing of any action or proceeding, of the occurrence of any damage to the
Property and of any condemnation offer or action.

 

1.31 RIGHT OF INSPECTION. Beneficiary and its independent contractors, agents
and employees may enter the Property from time to time at any reasonable time
for the purpose of inspecting the Property and ascertaining Trustor’s compliance
with the terms of this Deed of Trust. Beneficiary shall use reasonable efforts
to assure that Beneficiary’s entry upon and inspection of the Property shall not
materially and unreasonably interfere with the business or operations of Trustor
or Trustor’s tenants on the Property.

 

1.32 DUE ON SALE/ENCUMBRANCE.

 

  a. Definitions. The following terms shall have the meanings indicated:

“Restricted Party” shall mean each of (i) Borrower, (ii) Trustor, (iii) KBS REIT
ACQUISITION IX, LLC (“Mezzanine Borrower”), and (iv) any entity obligated under
any guaranty or indemnity made in favor of Beneficiary in connection with the
Loan.

“Transfer” shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.

 

20



--------------------------------------------------------------------------------

  b. Property Transfers.

 

  (i) Prohibited Property Transfers. Trustor shall not cause or permit any
Transfer of all or any part of or any direct or indirect legal or beneficial
interest in the Property or the Collateral (collectively, a “Prohibited Property
Transfer”), including, without limitation, (A) a Lease or all or a material part
of the Property for any purpose other than actual occupancy by a space tenant;
and (B) the Transfer of all or any part of Trustor’s right, title and interest
in and to any Leases or Payments.

 

  (ii) Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer and are
expressly permitted: (A) a Transfer which is expressly permitted under the Note
or under this Deed of Trust; (B) a Lease which is permitted under Article 3; and
(C) the sale of inventory in the ordinary course of business.

 

  c. Equity Transfers.

 

  (i) Prohibited Equity Transfers. Trustor shall not cause or permit any
Transfer of any direct legal or beneficial interest in a Restricted Party
(collectively, a “Prohibited Equity Transfer”), including without limitation,
(A) if a Restricted Party is a corporation, any merger, consolidation or other
Transfer of such corporation’s stock or the creation or issuance of new stock in
one or a series of transactions; (B) if a Restricted Party is a limited
partnership, limited liability partnership, general partnership or joint
venture, any merger or consolidation or the change, removal, resignation or
addition of a general partner or the Transfer of the partnership interest of any
general or limited partner or any profits or proceeds relating to such
partnership interests or the creation or issuance of new limited partnership
interests; (C) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the Transfer of a
non-managing membership interest or the creation or issuance of new non-managing
membership interests; or (D) if a Restricted Party is a trust, any merger,
consolidation or other Transfer of any legal or beneficial interest in such
Restricted Party or the creation or issuance of new legal or beneficial
interests.

 

  (ii) Permitted Equity Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Equity Transfer and shall
be expressly permitted: (A) a Transfer of the direct or indirect ownership
interests of KBS Limited Partnership and KBS Real Estate Investment Trust, Inc.,
so long as: (i) KBS Capital Advisors LLC, (ii) an entity owned by Peter Bren
and/or Charles Schrieber, Jr., or (iii) an entity reasonably acceptable to
Lender using commercial standards customarily applied by prudent institutional
mortgage lenders for similar loans (each an “Approved Asset Manager”) remains
the sole Approved Asset Manager of KBS Real Estate Investment Trust, Inc.; (B) a
Transfer by devise or descent or by operation of law upon the death of a member,
partner or shareholder of a Restricted Party; (C) a Transfer, in one or a series
of transactions, of not more than 49% of the stock, limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party where such Transfer does not result in a change in management
control in the Restricted Party, or (D) a Transfer which is expressly permitted
under the Note.

 

  (iii)

SPE Status. Nothing contained in this Section 6.15c shall be construed to permit
any Transfer which would result in a breach of any representation, warranty or
covenant of Trustor under Section 5.2 above. Notwithstanding anything to the
contrary contained in this Section 6.15c, if a nonconsolidation opinion was
required as a condition to closing of the Loan, (A) Trustor shall deliver to
Beneficiary at least 60 days’ prior written notice of any Transfer under
Section 6.15c(ii)(A) or (C) above, (B) if required by Beneficiary, it shall be a
condition precedent to any Transfer under

 

21



--------------------------------------------------------------------------------

 

Section 6.15c(ii)(A) or (C) above that Trustor deliver to Beneficiary a current
nonconsolidation opinion in form and content and rendered by counsel
satisfactory to Beneficiary in its sole and absolute discretion and (C) such a
current nonconsolidation opinion shall be delivered to Beneficiary, not more
than 60 days’ following any Transfer under Section 6.15c(ii)(B) above.

 

  d. Certificates of Ownership. Trustor shall deliver to Beneficiary, at any
time and from time to time, not more than 5 days after Beneficiary’s written
request therefore, a certificate, in form acceptable to Beneficiary, signed and
dated by Borrower and Trustor, listing the names of all persons and entities
holding direct interests in the Property or any Restricted Party and the type
and amount of each such interest.

 

1.33 ACCEPTANCE OF TRUST; POWERS AND DUTIES OF TRUSTEE. Trustee accepts this
trust when this Deed of Trust is recorded. From time to time upon written
request of Beneficiary and presentation of this Deed of Trust, or a certified
copy thereof, for endorsement, and without affecting the personal liability of
any person for payment of any indebtedness or performance of any Secured
Obligation, Trustee may, without liability therefor and without notice:
(a) reconvey all or any part of the Property; (b) consent to the making of any
map or plat of the Property; (c) join in granting any easement on the Property;
(d) join in any declaration of covenants and restrictions; or (e) join in any
extension agreement or any agreement subordinating the lien or charge of this
Deed of Trust. Nothing contained in the immediately preceding sentence shall be
construed to limit, impair or otherwise affect the rights of Trustor in any
respect. Except as may otherwise be required by applicable law, Trustee or
Beneficiary may from time to time apply to any court of competent jurisdiction
for aid and direction in the execution of the trusts hereunder and the
enforcement of the rights and remedies available hereunder, and Trustee or
Beneficiary may obtain orders or decrees directing or confirming or approving
acts in the execution of said trusts and the enforcement of said remedies.
Trustee has no obligation to notify any party of any pending sale or any action
or proceeding (including, without limitation, actions in which Trustor,
Beneficiary or Trustee shall be a party) unless held or commenced and maintained
by Trustee under this Deed of Trust. Trustee shall not be obligated to perform
any act required of it hereunder unless the performance of the act is requested
in writing and Trustee is reasonably indemnified and held harmless against loss,
cost, liability and expense.

 

1.34 COMPENSATION OF TRUSTEE. Trustor shall pay to Trustee reasonable
compensation and reimbursement for services and expenses in the administration
of this trust, including, without limitation, reasonable attorneys’ fees.
Trustor shall pay all indebtedness arising under this Section immediately upon
demand by Trustee or Beneficiary together with interest thereon from the date
the indebtedness arises at the rate of interest then applicable to the principal
balance of the Note as specified therein.

 

1.35 EXCULPATION. Beneficiary shall not directly or indirectly be liable to
Trustor or any other person as a consequence of: (a) the exercise of the rights,
remedies or powers granted to Beneficiary in this Deed of Trust; (b) the failure
or refusal of Beneficiary to perform or discharge any obligation or liability of
Trustor under any agreement related to the Property or under this Deed of Trust;
or (c) any loss sustained by Trustor or any third party resulting from
Beneficiary’s failure to lease the Property after a Default (hereafter defined)
or from any other act or omission of Beneficiary in managing the Property after
a Default unless the loss is caused by the willful misconduct and bad faith of
Beneficiary and no such liability shall be asserted or enforced against
Beneficiary, all such liability being expressly waived and released by Trustor.

 

1.36

INDEMNITY. Without in any way limiting any other indemnity contained in this
Deed of Trust, Trustor agrees to defend, indemnify and hold harmless Trustee and
the Beneficiary Group from and against any claim, loss, damage, cost, expense or
liability directly or indirectly arising out of: (a) the making of the Loan,
except for violations of banking laws or regulations by the Beneficiary Group;
(b) this Deed of Trust; (c) the execution of this trust or the performance of
any act required or permitted hereunder or by law; (d) any failure of Trustor to
perform Trustor’s obligations under this Deed of Trust or the other Loan
Documents; (e) any alleged

 

22



--------------------------------------------------------------------------------

 

obligation or undertaking on the Beneficiary Group’s part to perform or
discharge any of the representations, warranties, conditions, covenants or other
obligations contained in any other document related to the Property; (f) any act
or omission by Trustor or any contractor, agent, employee or representative of
Trustor with respect to the Property; or (g) any claim, loss, damage, cost,
expense or liability directly or indirectly arising out of: (i) the use,
generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal, transportation or presence of any Hazardous Materials which
are found in, on, under or about the Property (including, without limitation,
underground contamination); or (ii) the breach of any covenant, representation
or warranty of Trustor under Sections 5.1.p, 5.1.q, 5.1.r, or 1.19 above. The
foregoing to the contrary notwithstanding, this indemnity shall not include any
claim, loss, damage, cost, expense or liability directly or indirectly arising
out of the gross negligence or willful misconduct of any member of the
Beneficiary Group or Trustee, or any claim, loss, damage, cost, expense or
liability incurred by the Beneficiary Group or Trustee arising from any act or
incident on the Property occurring after the full reconveyance and release of
the lien of this Deed of Trust on the Property, or with respect to the matters
set forth in clause (g) above, any claim, loss, damage, cost, expense or
liability incurred by the Beneficiary Group resulting from the introduction and
initial release of Hazardous Materials on the Property occurring after the
transfer of title to the Property at a foreclosure sale under this Deed of
Trust, either pursuant to judicial decree or the power of sale, or by deed in
lieu of such foreclosure. This indemnity shall include, without limitation: (aa)
all consequential damages (including, without limitation, any third party tort
claims or governmental claims, fines or penalties against Trustee or the
Beneficiary Group); (bb) all court costs and reasonable attorneys’ fees
(including, without limitation, expert witness fees) paid or incurred by Trustee
or the Beneficiary Group; and (cc) the costs, whether foreseeable or
unforeseeable, of any investigation, repair, cleanup or detoxification of the
Property which is required by any governmental entity or is otherwise necessary
to render the Property in compliance with all laws and regulations pertaining to
Hazardous Materials. “Beneficiary Group”, as used herein, shall mean
(1) Beneficiary and Lender (including, without limitation, any participant in
the Loan), (2) any entity controlling, controlled by or under common control
with Beneficiary and Lender, (3) the directors, officers, employees and agents
of Beneficiary and Lender and such other entities, and (4) the successors, heirs
and assigns of the entities and persons described in foregoing clauses
(1) through (3), other than a purchaser of the Loan through foreclosure. Trustor
shall pay immediately upon Trustee’s or Beneficiary’s demand any amounts owing
under this indemnity together with interest from the date the indebtedness
arises until paid at the rate of interest applicable to the principal balance of
the Note as specified therein. Trustor agrees to use legal counsel reasonably
acceptable to Trustee and the Beneficiary Group in any action or proceeding
arising under this indemnity. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
TERMINATION AND RECONVEYANCE OF THIS DEED OF TRUST, BUT TRUSTOR’S LIABILITY
UNDER THIS INDEMNITY SHALL BE SUBJECT TO THE PROVISIONS OF THE SECTION IN THE
NOTE ENTITLED “BORROWER’S LIABILITY.”

 

1.37 SUBSTITUTION OF TRUSTEE. From time to time, by a writing signed and
acknowledged by Beneficiary and recorded in the Office of the Register of Deeds
of the County in which the Property is situated, Beneficiary may appoint another
trustee to act in the place and stead of Trustee or any successor. Such writing
shall set forth any information required by law. The recordation of such
instrument of substitution shall discharge Trustee herein named and shall
appoint the new trustee as the trustee hereunder with the same effect as if
originally named trustee herein. A writing recorded pursuant to the provisions
of this Section shall be conclusive proof of the proper substitution of such new
trustee.

 

1.38 RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without notice
to or the consent, approval or agreement of any persons or entities having any
interest at any time in the Property or in any manner obligated under the
Secured Obligations (“Interested Parties”), Beneficiary may, from time to time:
(a) fully or partially release any person or entity from liability for the
payment or performance of any Secured Obligation; (b) extend the maturity of any
Secured Obligation; (c) make any agreement with Borrower increasing the amount
or otherwise altering the terms of any Secured Obligation; (d) accept additional
security for any Secured Obligation; or (e) release all or any portion of the
Property, Collateral and other security for any Secured Obligation. None of the
foregoing actions shall release or reduce the personal liability of any of said
Interested Parties, or release or impair the priority of the lien of this Deed
of Trust upon the Property.

 

23



--------------------------------------------------------------------------------

1.39 SALE OR PARTICIPATION OF LOAN. Beneficiary may at any time sell, assign,
participate or securitize all or any portion of Beneficiary’s rights and
obligations under the Loan Documents, and that any such sale, assignment,
participation or securitization may be to one or more financial institutions or
other entities, to private investors, or into the public securities market, in
Beneficiary’s sole discretion. Trustor further agrees that Beneficiary may
disseminate to any such actual or potential purchaser(s), assignee(s) or
participant(s) (and to any investment banking firms, rating agencies, accounting
firms, law firms and other third party advisory firms and investors involved
with the Loan and the Loan Documents or the applicable sale, assignment,
participation or securitization) all documents and financial and other
information heretofore or hereafter provided to or known to Beneficiary with
respect to: (a) the Property and its operation; (b) any party connected with the
Loan (including, without limitation, Trustor, any partner or member of Trustor,
any constituent partner or member of Trustor, any guarantor and any nonborrower
trustor). In the event of any such sale, assignment, participation or
securitization, Beneficiary and the other parties to the same shall share in the
rights and obligations of Beneficiary set forth in the Loan Documents as and to
the extent they shall agree among themselves. In connection with any such sale,
assignment, participation or securitization, Trustor further agrees that the
Loan Documents shall be sufficient evidence of the obligations of Trustor to
each purchaser, assignee or participant, and Trustor shall, within 15 days after
request by Beneficiary; (c) deliver to Beneficiary such information and
documents relating to Trustor, the Property and its operation and any party
connected with the Loan as Beneficiary or any rating agency may request;
(d) deliver to Beneficiary an estoppel certificate for the benefit of
Beneficiary and any other party designated by Beneficiary verifying the status
and terms of the Loan, in form and content satisfactory to Beneficiary;
(e) enter into such amendments to the Loan Documents as may be requested in
order to facilitate any such sale, assignment, participation or securitization
without impairing Trustor’s rights or increasing Trustor’s obligations or
liabilities, or causing Trustor to incur any material expense; (f) if, as a
condition to the closing of the Loan, Trustor was required to be a
special-purpose bankruptcy-remote entity, enter into such amendments to the
organizational documents of Trustor as any rating agency may request to preserve
or enhance Trustor’s special-purpose bankruptcy-remote status; and (g) if as a
condition to the closing of the Loan, Trustor was required to provide
Beneficiary with any nonconsolidation opinions, provide Beneficiary with such
amendments and restatements of such opinions as any rating agency may request at
Beneficiary’s expense. The indemnity obligations of Trustor under the Loan
Documents shall also apply with respect to any purchaser, assignee or
participant.

 

1.40 RELEASE OR CANCELLATION. Upon Beneficiary’s written request, and upon
surrender of this Deed of Trust or certified copy thereof and any note,
instrument or instruments setting forth all obligations secured hereby to
Trustee for release or cancellation, Trustee shall cancel this Deed of Trust, or
release all or such portion of the Property from the lien of this Deed of Trust
as Beneficiary may direct. When the Deed of Trust has been fully cancelled, the
assignment of rents, issues and profits of the Property herein set forth shall
automatically terminate.

 

1.41 SUBROGATION. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or by the proceeds of any loan
secured by this Deed of Trust.

 

1.42 GROUND LEASE. With respect to the Ground Lease, Trustor agrees:

a. To perform all obligations of the tenant under the Ground Lease and any
statute, ordinance, rule or regulation relating thereto, and not to cause or
permit any breach thereof. If Trustor shall default under the Ground Lease, or
if Beneficiary shall receive notice of any default under the Ground Lease,
Beneficiary may, at its option but without any obligation to do so, take any
action necessary or desirable to cure any such default, Beneficiary being
authorized to enter upon the Land for such purposes with or without notice and
without becoming a mortgagee in possession. Trustor shall, immediately on
demand, pay to Beneficiary all costs of Beneficiary incurred in curing any such
default, together with interest on such costs from the date of expenditure until
said sums have been paid, at the rate of interest applicable to the principal
balance of the Note as specified therein.

 

24



--------------------------------------------------------------------------------

b. To give prompt notice to Beneficiary of any default by any party under the
Ground Lease (which shall include, but not be limited to, copies of any default
notices sent to Landlord or received by Trustor), to give prompt notice to
Beneficiary of any litigation or arbitration with respect to the Ground Lease,
and to furnish to Beneficiary all information that it may reasonably request
concerning the performance by Trustor of Trustor’s obligations under the Ground
Lease.

c. That the provisions hereof shall be deemed to be obligations of Trustor in
addition to Trustor’s obligations as tenant with respect to similar matters
contained in the Ground Lease; provided, however, the inclusion herein of any
obligations relating to similar matters as to which Trustor is obligated under
the Ground Lease shall not restrict or limit Trustor’s obligations to perform
promptly all of its obligations as tenant under the Ground Lease, and nothing in
this Deed of Trust shall be construed as requiring Trustor or Beneficiary to
take or omit to take any action which would cause a default under the Ground
Lease.

d. That so long as this Deed of Trust is in effect, there shall be no merger of
the Ground Lease, nor of the leasehold estate or other estate created thereby,
with the fee estate in the Land by reason of the fact that the Ground Lease, or
the leasehold estate or other estate created thereby, may be held directly or
indirectly by or for the account of any person or entity who or which also holds
the fee estate in the Land. If Trustor acquires the fee title or any other
estate, title or interest in the Land, this Deed of Trust shall attach to and be
a lien upon the fee title or such other estate so acquired, and such fee title
or other estate shall, without further assignment, mortgage or conveyance,
become and remain subject to the lien of and covered by this Deed of Trust.
Trustor shall notify Beneficiary of any such acquisition by Trustor and, on
written request by Beneficiary, shall cause to be executed and recorded all such
documents and instruments as may in the reasonable opinion of Beneficiary be
required to carry out the intent and meaning hereof.

e. That, so long as this Deed of Trust is in effect, no termination (other than
a termination in accordance with the terms of the Ground Lease) or surrender by
Trustor as tenant under the Ground Lease to Landlord thereunder, shall be valid
or effective. The terms of the Ground Lease may not be modified or terminated
(other than a termination in accordance with the terms of the Ground Lease) or
subordinated to any mortgage, deed of trust, lease or other interest, either
orally or in writing, without the prior written consent of Beneficiary;
provided, however that, following the expiration or termination of the ACS Lease
in accordance with its terms, the Ground Lease may be modified without the
Beneficiary’s consent, unless such modification changes the use or increases the
cost of the Ground Lease to the Trustor, in which case Beneficiary’s prior
written consent shall be required.

f. That if the Ground Lease is for any reason whatsoever terminated prior to the
expiration of its term and, if pursuant to any provision of the Ground Lease or
otherwise, Beneficiary or its designee shall acquire from Landlord a new lease
or other agreement for the use of the Land, Trustor shall have no right, title
or interest in or to such new lease or other agreement or the estate created
thereby.

g. That, so long as this Deed of Trust is in effect, Trustor shall timely
exercise all renewal and extension options under the Ground Lease and comply
with all conditions precedent to the exercise thereof.

h. That from time to time upon the written request of Beneficiary, Trustor shall
use reasonable efforts to obtain and deliver to Beneficiary estoppel
certificates from Landlord in form and substance acceptable to Beneficiary to
the extent Landlord is obligated to deliver such certificates pursuant to the
terms of the Ground Lease.

 

1.43 LANDLORD’S BANKRUPTCY.

a. Trustor acknowledges that pursuant to Section 365 of the Bankruptcy Reform
Act of 1978 (as the same may be amended from time to time, “Bankruptcy Act”) it
is possible that a trustee in bankruptcy of Landlord or Landlord as a
debtor-in-possession could reject the Ground Lease, in which case Trustor, as

 

25



--------------------------------------------------------------------------------

tenant, would have the election described in Section 365(h) of the Bankruptcy
Act (which election, as the same may be amended from time to time, and together
with any comparable right under any other state or federal law relating to
bankruptcy, reorganization or other relief for debtors, whether now or hereafter
in effect, is herein called the “Election”) to treat the Ground Lease as
terminated by such rejection or, in the alternative, to remain in possession for
the balance of the term of the Ground Lease and any renewal or extension thereof
that is enforceable by the tenant under applicable nonbankruptcy law. Trustor
shall not permit the termination of the Ground Lease by exercise of the Election
or otherwise without the prior written consent of Beneficiary, which consent may
be withheld, conditioned or delayed for any reason in Beneficiary’s sole and
absolute discretion. Trustor acknowledges that since the Ground Lease is a
primary part of the security for the Secured Obligations, it is not anticipated
that Beneficiary would consent to termination of the Ground Lease other than in
accordance with its terms.

b. In order to secure the covenant made in this Section 6.26 and as security for
the other Secured Obligations, Trustor assigns the Election and all rights
related thereto to Beneficiary. Trustor acknowledges and agrees that the
foregoing assignment of the Election and related rights is one of the rights
which Beneficiary may use at any time in order to protect and preserve the other
rights and interests of Beneficiary under this Deed of Trust, since exercise of
the Election in favor of terminating the Ground Lease would constitute waste
hereunder. Trustor agrees that exercise of the Election in favor of preserving
the right to possession under the Ground Lease shall not be deemed to constitute
a taking or sale of the Property by Beneficiary and shall not entitle Trustor to
any credit against the Secured Obligations.

c. Trustor acknowledges and agrees that in the event the Election is exercised
in favor of Trustor remaining in possession, Trustor’s resulting rights under
the Ground Lease, as adjusted by the effect of Section 365 of the Bankruptcy
Act, shall then be part of the Property and shall be subject to the lien created
by this Deed of Trust.

 

1.44 TRUSTOR’S (TENANT’S) BANKRUPTCY.

a. If there shall be filed by or against Trustor a petition under the Bankruptcy
Act, and Trustor, as the tenant under the Ground Lease, shall determine to
reject the Ground Lease pursuant to Section 365(a) of the Bankruptcy Act, then
Trustor shall give Beneficiary not less than ten (10) days’ prior notice of the
date on which Trustor shall apply to the bankruptcy court for authority to
reject the Ground Lease. Beneficiary shall have the right, but not the
obligation, to serve upon Trustor within such 10-day period a notice stating
that (i) Beneficiary demands that Trustor assume and assign the Ground Lease to
Beneficiary pursuant to Section 365 of the Bankruptcy Act and (ii) Beneficiary
agrees to cure or provide adequate assurance of prompt cure of all defaults and
provide adequate assurance of future performance under the Ground Lease. If
Beneficiary serves upon Trustor the notice described in the preceding sentence,
Trustor shall not seek to reject the Ground Lease and shall comply with the
demand provided for in clause (i) of the preceding sentence within thirty
(30) days after the notice shall have been given, subject to the performance by
Beneficiary of the agreement provided for in clause (ii) of the preceding
sentence.

b. Effective upon the entry of an order for relief in respect of Trustor under
the Bankruptcy Act, Trustor hereby assigns and transfers to Beneficiary a
non-exclusive right to apply to the bankruptcy court under Section 365(d)(4) of
the Bankruptcy Act for an order extending the period during which the Ground
Lease may be rejected or assumed.

ARTICLE 7. DEFAULT

 

1.45 DEFAULT. For all purposes hereof, “Default” shall mean either an “Optional
Default” (as defined below) or an “Automatic Default” (as defined below).

 

26



--------------------------------------------------------------------------------

  a. Optional Default. An “Optional Default” shall occur, at Beneficiary’s
option, upon the occurrence of any of the following events:

 

  (i) Monetary. Borrower or Trustor shall fail to (aa) pay when due any sums
which by their express terms require immediate payment without any grace period
or sums which are payable on the Maturity Date, or (bb) pay within 5 days when
due any other sums payable under the Note, this Deed of Trust or any of the
other Loan Documents, including without limitation, any monthly payment due
under the Note.

 

  (ii) Failure to Perform. Borrower or Trustor shall fail to observe, perform or
discharge any of Borrower’s or Trustor’s obligations, covenants, conditions or
agreements, other than Borrower’s or Trustor’s payment obligations, under the
Note, this Deed of Trust or any of the other Loan Documents, and (aa) such
failure shall remain uncured for 30 days after written notice thereof shall have
been given to Borrower or Trustor, as the case may be, by Beneficiary or (bb) if
such failure is of such a nature that it cannot be cured within such 30 day
period, Borrower or Trustor shall fail to commence to cure such failure within
such 30 day period or shall fail to diligently prosecute such curative action
thereafter.

 

  (iii) Representations and Warranties. Any representation, warranty,
certificate or other statement (financial or otherwise) made or furnished by or
on behalf of Borrower, Trustor, or a guarantor, if any, to Beneficiary or in
connection with any of the Loan Documents, or as an inducement to Beneficiary to
make the Loan, shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished and shall cause a Material Adverse
Effect (as hereinafter defined).

 

  (iv) Condemnation; Attachment. The condemnation, seizure or appropriation of
any material portion (as reasonably determined by Beneficiary) of the Property;
or the sequestration or attachment of, or levy or execution upon any of the
Property, the Collateral or any other collateral provided by Borrower or Trustor
under any of the Loan Documents, or any material portion of the other assets of
Borrower or Trustor, which sequestration, attachment, levy or execution is not
released or dismissed within 60 days after its occurrence; or the sale of any
assets affected by any of the foregoing.

 

  (v) Uninsured Casualty. The occurrence of an uninsured casualty with respect
to any material portion (as reasonably determined by Beneficiary) of the
Property unless: (aa) no other Default has occurred and is continuing at the
time of such casualty or occurs thereafter; (bb) Trustor promptly notifies
Beneficiary of the occurrence of such casualty; and (cc) not more than 45 days
after the occurrence of such casualty, Trustor delivers to Beneficiary
immediately available funds in an amount sufficient, in Beneficiary’s reasonable
opinion, to pay all costs of the repair or restoration (including, without
limitation, taxes, financing charges, insurance and rent during the repair
period). So long as no Default has occurred and is continuing at the time of
Beneficiary’s receipt of such funds and no Default occurs thereafter,
Beneficiary shall make such funds available for the repair or restoration of the
Property. Notwithstanding the foregoing, Beneficiary shall have no obligation to
make any funds available for repair or restoration of the Property unless and
until all the conditions set forth in clauses (bb) and (cc) of
Section 1.28b(iii) of this Deed of Trust have been satisfied. Trustor
acknowledges that the specific conditions described above are reasonable.

 

  (vi) Ground Lease. If at any time (aa) the Ground Lease is modified,
surrendered or terminated (other than in accordance with its terms) without
Beneficiary’s prior written consent; or (bb) a default shall occur under the
Ground Lease that is not cured by the time provided for cure for such default in
the Ground Lease.

 

27



--------------------------------------------------------------------------------

For the purposes of this Section 7.1(a), the term “Material Adverse Effect”
shall mean the occurrence or existence of a condition or event which would have
a material adverse effect on (i) the business, profits, operations or financial
condition of Borrower, (ii) the ability of Borrower to pay any amounts under the
Loan Documents as they become due, or (iii) the value of the Property.

 

  b. Automatic Default. An “Automatic Default” shall occur automatically upon
the occurrence of any of the following events:

 

  (i) Voluntary Bankruptcy, Insolvency, Dissolution. (aa) Borrower’s filing a
petition for relief under the Bankruptcy Reform Act of 1978, as amended or
recodified (“Bankruptcy Code”), or under any other present or future state or
federal law regarding bankruptcy, reorganization or other relief to debtors
(collectively, “Debtor Relief Law”); or (bb) Borrower’s filing any pleading in
any involuntary proceeding under the Bankruptcy Code or other Debtor Relief Law
which admits the jurisdiction of a court to regulate Borrower or the Property or
the petition’s material allegations regarding Borrower’s insolvency; or (cc)
Borrower’s making a general assignment for the benefit of creditors; or (dd)
Borrower’s applying for, or the appointment of, a receiver, trustee, custodian
or liquidator of Borrower or any of its property; or (ee) the filing by or
against Borrower of a petition seeking the liquidation or dissolution of
Borrower or the commencement of any other procedure to liquidate or dissolve
Borrower.

 

  (ii) Involuntary Bankruptcy. Borrower’s failure to effect a full dismissal of
any involuntary petition under the Bankruptcy Code or other Debtor Relief Law
that is filed against Borrower or in any way restrains or limits Borrower or
Beneficiary regarding the Loan or the Property, prior to the earlier of the
entry of any order granting relief sought in the involuntary petition or 60 days
after the date of filing of the petition.

 

  (iii) Partners, Guarantors. The occurrence of an event specified in Sections
(i) or (ii) as to Trustor, any general partner or managing member of Borrower or
Trustor, or any guarantor or other person or entity in any manner obligated to
Beneficiary under the Loan Documents.

 

1.46 ACCELERATION. Upon the occurrence of an Optional Default, Beneficiary may,
at its option, declare all sums owing to Beneficiary under the Note and the
other Loan Documents immediately due and payable. Upon the occurrence of an
Automatic Default, all sums owing to Beneficiary under the Note and the other
Loan Documents shall automatically become immediately due and payable.

 

1.47 RIGHTS AND REMEDIES. In addition to the rights and remedies in Section 1.46
above, at any time after a Default, Beneficiary shall have all of the following
rights and remedies:

 

  a.

Entry on Property. With or without notice, and without releasing Trustor from
any Secured Obligation, and without becoming a mortgagee in possession, to enter
upon the Property from time to time and to do such acts and things as
Beneficiary or Trustee deem necessary or desirable in order to inspect,
investigate, assess and protect the security hereof or to cure any Default,
including, without limitation: (i) to take and possess all documents, books,
records, papers and accounts of Trustor, Borrower or the then owner of the
Property which relate to the Property; (ii) to make, terminate, enforce or
modify leases of the Property upon such terms and conditions as Beneficiary
deems proper; (iii) to make repairs, alterations and improvements to the
Property necessary, in Trustee’s or Beneficiary’s sole judgment, to protect or
enhance the security hereof;

 

28



--------------------------------------------------------------------------------

(iv) to appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee hereunder;
(v) to pay, purchase, contest or compromise any encumbrance, charge, lien or
claim of lien which, in the sole judgment of either Beneficiary or Trustee, is
or may be senior in priority hereto, the judgment of Beneficiary or Trustee
being conclusive as between the parties hereto; (vi) to obtain insurance;
(vii) to pay any premiums or charges with respect to insurance required to be
carried hereunder or under any other Loan Document; (viii) to obtain a court
order to enforce Beneficiary’s right to enter and inspect the Property for
Hazardous Materials, in which regard the decision of Beneficiary as to whether
there exists a release or threatened release of Hazardous Materials onto the
Property shall be deemed reasonable and conclusive as between the parties
hereto; (ix) to have a receiver appointed pursuant to applicable law to enforce
Beneficiary’s rights to enter and inspect the Property for Hazardous Materials;
and/or (x) to employ legal counsel, accountants, engineers, consultants,
contractors and other appropriate persons to assist them;

 

  b. Appointment of Receiver. With or without notice or hearing, to apply to a
court of competent jurisdiction for and obtain appointment of a receiver,
trustee, liquidator or conservator of the Property, for any purpose, including,
without limitation, to enforce Beneficiary’s right to collect Payments (subject,
in the event of any application of such Payments, to the Trustor’s right to
receive Permitted REIT Distributions) and to enter on and inspect the Property
for Hazardous Materials, as a matter of strict right and without regard to:
(i) the adequacy of the security for the repayment of the Secured Obligations;
(ii) the existence of a declaration that the Secured Obligations are immediately
due and payable; (iii) the filing of a notice of default; or (iv) the solvency
of Trustor, Borrower or any guarantor or other person or entity in any manner
obligated to Beneficiary under the Loan Documents;

 

  c. Judicial Foreclosure; Injunction. To commence and maintain an action or
actions in any court of competent jurisdiction to foreclose this instrument or
to obtain specific enforcement of the covenants of Trustor hereunder, and
Trustor agrees that such covenants shall be specifically enforceable by
injunction or any other appropriate equitable remedy and that for the purposes
of any suit brought under this subparagraph, Trustor waives the defense of
laches and any applicable statute of limitations;

 

  d. Nonjudicial Foreclosure. Beneficiary may direct the Trustee to foreclose
the lien of this Deed of Trust under power of sale, and Trustee shall thereupon
be authorized and empowered, in accordance with applicable law relating to
nonjudicial foreclosure sales then in effect, to sell the Property at the time
and place of sale fixed by it in the notice of sale, at one or several sales,
either as a whole or in separate parcels and in such manner and order, all as
Beneficiary in its sole discretion may determine, at public auction to the
highest bidder for cash, in lawful money of the United States, payable at time
of sale. Neither Trustor nor any other person or entity other than Beneficiary
shall have the right to direct the order in which the Property is sold. Subject
to requirements and limits imposed by law, Trustee may, from time to time
postpone sale of all or any portion of the Property by public announcement at
such time and place of sale, and from time to time may postpone the sale by
public announcement at the time and place fixed by the preceding postponement. A
sale of less than the whole of the Property or any defective or irregular sale
made hereunder shall not exhaust the power of sale provided for herein. Trustee
shall deliver to the purchaser at such sale a deed conveying the Property or
portion thereof so sold, but without any covenant or warranty, express or
implied. The recitals in the deed of any matters or facts shall be conclusive
proof of the truthfulness thereof. Any person, including Trustee, Trustor or
Beneficiary may purchase at the sale. If a foreclosure sale is held, the
Trustee’s fee is two percent (2%) of the outstanding balance of the Loan. In
case of conflict with the power of sale provisions of the North Carolina General
statutes, those provisions will control over the provisions of this Deed of
Trust;

Upon sale of the Property at any judicial or nonjudicial foreclosure,
Beneficiary may credit bid (as determined by Beneficiary in its sole and
absolute discretion) all or any portion of the Secured Obligations. In
determining such credit bid, Beneficiary may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the Property as such
appraisals may be discounted or adjusted by Beneficiary in its sole and absolute
underwriting discretion; (ii) expenses and costs incurred by Beneficiary with
respect to the Property prior to foreclosure; (iii) expenses and costs which
Beneficiary anticipates will be incurred with respect to the Property after
foreclosure, but prior to resale, including, without limitation, costs of
structural reports and other due diligence, costs to carry the

 

29



--------------------------------------------------------------------------------

Property prior to resale, costs of resale (e.g. commissions, attorneys’ fees,
and taxes), costs of any Hazardous Materials clean-up and monitoring, costs of
deferred maintenance, repair, refurbishment and retrofit, costs of defending or
settling litigation affecting the Property, and lost opportunity costs (if any),
including the time value of money during any anticipated holding period by
Beneficiary; (iv) declining trends in real property values generally and with
respect to properties similar to the Property; (v) anticipated discounts upon
resale of the Property as a distressed or foreclosed property; (vi) the fact of
additional collateral (if any), for the Secured Obligations; and (vii) such
other factors or matters that Beneficiary (in its sole and absolute discretion)
deems appropriate. In regard to the above, Trustor acknowledges and agrees that:
(viii) Beneficiary is not required to use any or all of the foregoing factors to
determine the amount of its credit bid; (ix) this paragraph does not impose upon
Beneficiary any additional obligations that are not imposed by law at the time
the credit bid is made; (x) the amount of Beneficiary’s credit bid need not have
any relation to any loan-to-value ratios specified in the Loan Documents or
previously discussed between Trustor and Beneficiary; and (xi) Beneficiary’s
credit bid may be (at Beneficiary’s sole and absolute discretion) higher or
lower than any appraised value of the Property;

 

  e. Multiple Foreclosures. To resort to and realize upon the security hereunder
and any other security now or later held by Beneficiary concurrently or
successively and in one or several consolidated or independent judicial actions
or lawfully taken nonjudicial proceedings, or both, and to apply the proceeds
received upon the Secured Obligations all in such order and manner as Trustee
and Beneficiary or either of them determine in their sole discretion;

 

  f. Rights to Collateral. To exercise all rights Trustee or Beneficiary may
have with respect to the Collateral under this Deed of Trust, the UCC or
otherwise at law; and

 

  g. Other Rights. To exercise such other rights as Trustee or Beneficiary may
have at law or in equity or pursuant to the terms and conditions of this Deed of
Trust or any of the other Loan Documents.

In connection with any sale or sales hereunder, Beneficiary may elect to treat
any of the Property which consists of a right in action or which is property
that can be severed from the Property (including, without limitation, any
improvements forming a part thereof) without causing structural damage thereto
as if the same were personal property or a fixture, as the case may be, and
dispose of the same in accordance with applicable law, separate and apart from
the sale of the Property. Any sale of Collateral hereunder shall be conducted in
any manner permitted by the UCC.

 

1.48 APPLICATION OF FORECLOSURE SALE PROCEEDS. If any foreclosure sale is
effected, Trustee shall apply the proceeds of such sale in the following order
of priority: First, to the costs, fees and expenses of exercising the power of
sale and of sale, including, without limitation, the payment of the Trustee’s
fees and reasonable attorneys’ fees; Second, to the payment of the Secured
Obligations which are secured by this Deed of Trust, in such order as
Beneficiary shall determine in its sole discretion; Third, to satisfy the
outstanding balance of obligations secured by any junior liens or encumbrances
in the order of their priority; and Fourth, to the Trustor or the Trustor’s
successor in interest, or in the event the Property has been sold or transferred
to another, to the vested owner of record at the time of the Trustee’s sale.

 

1.49 WAIVER OF MARSHALING RIGHTS. Trustor, for itself and for all parties
claiming through or under Trustor, and for all parties who may acquire a lien on
or interest in the Property, hereby waives all rights to have the Property
and/or any other property, including, without limitation, the Collateral, which
is now or later may be security for any Secured Obligation, marshaled upon any
foreclosure of this Deed of Trust or on a foreclosure of any other security for
any of the Secured Obligations.

 

1.50

NO CURE OR WAIVER. Neither Beneficiary’s nor Trustee’s nor any receiver’s entry
upon and taking possession of all or any part of the Property, nor any
collection of rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the

 

30



--------------------------------------------------------------------------------

 

application of any collected sum to any Secured Obligation, nor the exercise of
any other right or remedy by Beneficiary or Trustee or any receiver shall cure
or waive any Default or notice of default under this Deed of Trust, or nullify
the effect of any notice of default or sale (unless all Secured Obligations then
due have been paid or performed and Trustor has cured all other Defaults
hereunder), or impair the status of the security, or prejudice Beneficiary or
Trustee in the exercise of any right or remedy, or be construed as an
affirmation by Beneficiary of any tenancy, lease or option or a subordination of
the lien of this Deed of Trust.

 

1.51 PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Trustor agrees to pay to
Beneficiary immediately and upon demand all costs and expenses incurred by
Trustee and Beneficiary in the enforcement of the terms and conditions of this
Deed of Trust (including, without limitation, statutory trustee’s fees, court
costs and reasonable attorneys’ fees, whether incurred in litigation or not)
with interest from the date of expenditure until said sums have been paid at the
rate of interest applicable to the principal balance of the Note as specified
therein.

 

1.52 POWER TO FILE NOTICES AND CURE DEFAULTS. Trustor hereby irrevocably
appoints Beneficiary and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest, to perform any obligation of Trustor
hereunder upon the occurrence of an event, act or omission which, with notice or
passage of time or both, would constitute a Default, provided, however, that:
(a) Beneficiary as such attorney-in-fact shall only be accountable for such
funds as are actually received by Beneficiary; and (b) Beneficiary shall not be
liable to Trustor or any other person or entity for any failure to act under
this Section.

 

1.53 REMEDIES CUMULATIVE. All rights and remedies of Beneficiary and Trustee
under this Deed of Trust and the other Loan Documents are cumulative and are in
addition to all rights and remedies provided by applicable law. Beneficiary may
enforce any one or more remedies or rights under the Loan Documents either
successively or concurrently.

ARTICLE 8. MISCELLANEOUS PROVISIONS

 

1.54 ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Trustor which apply to this Deed of Trust
and to the Property and such further rights and agreements are incorporated
herein by this reference. THE OBLIGATIONS AND LIABILITIES OF TRUSTOR UNDER THIS
DEED OF TRUST AND THE OTHER LOAN DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF THE
SECTION IN THE NOTE ENTITLED “BORROWER’S LIABILITY.”

 

1.55 NON-WAIVER. By accepting payment of any amount secured hereby after its due
date or late performance of any other Secured Obligation, Beneficiary shall not
waive its right against any person obligated directly or indirectly hereunder or
on any Secured Obligation, either to require prompt payment or performance when
due of all other sums and obligations so secured or to declare default for
failure to make such prompt payment or performance. No exercise of any right or
remedy by Beneficiary or Trustee hereunder shall constitute a waiver of any
other right or remedy herein contained or provided by law. No failure by
Beneficiary or Trustee to exercise any right or remedy hereunder arising upon
any Default shall be construed to prejudice Beneficiary’s or Trustee’s rights or
remedies upon the occurrence of any other or subsequent Default. No delay by
Beneficiary or Trustee in exercising any such right or remedy shall be construed
to preclude Beneficiary or Trustee from the exercise thereof at any time while
that Default is continuing. No notice to nor demand on Trustor shall of itself
entitle Trustor to any other or further notice or demand in similar or other
circumstances.

 

1.56 CONSENTS AND APPROVALS. Wherever Beneficiary’s consent, approval,
acceptance or satisfaction is required under any provision of this Deed of Trust
or any of the other Loan Documents, such consent, approval, acceptance or
satisfaction shall not be unreasonably withheld, conditioned or delayed by
Beneficiary unless such provision expressly so provides.

 

31



--------------------------------------------------------------------------------

1.57 PERMITTED CONTESTS. After prior written notice to Beneficiary, Trustor may
contest, by appropriate legal or other proceedings conducted in good faith and
with due diligence, the amount, validity or application, in whole or in part, of
any lien, levy, tax or assessment, or any lien of any laborer, mechanic,
materialman, supplier or vendor, or the application to Trustor or the Property
of any law or the validity thereof, the assertion or imposition of which, or the
failure to pay when due, would constitute a Default; provided that (a) Trustor
pursues the contest diligently, in a manner which Beneficiary determines is not
prejudicial to Beneficiary, and does not impair the lien of this Deed of Trust;
(b) the Property, or any part hereof or estate or interest therein, shall not be
in any danger of being sold, forfeited or lost by reason of such proceedings;
(c) in the case of the contest of any law or other legal requirement,
Beneficiary shall not be in any danger of any civil or criminal liability; and
(d) if required by Beneficiary, Trustor deposits with Beneficiary any funds or
other forms of assurance (including a bond or letter of credit) satisfactory to
Beneficiary to protect Beneficiary from the consequences of the contest being
unsuccessful. Trustor’s right to contest pursuant to the terms of this provision
shall in no way relieve Trustor or Borrower of its obligations under the Loan or
to make payments to Beneficiary as and when due.

 

1.58 FURTHER ASSURANCES. Trustor shall, upon demand by Beneficiary or Trustee,
execute, acknowledge (if appropriate) and deliver any and all documents and
instruments and do or cause to be done all further acts reasonably necessary or
appropriate to effectuate the purposes of the Loan Documents and to perfect any
assignments contained therein.

 

1.59 ATTORNEYS’ FEES. If any legal action, suit or proceeding is commenced
between Trustor and Beneficiary regarding their respective rights and
obligations under this Deed of Trust or any of the other Loan Documents, the
prevailing party shall be entitled to recover, in addition to damages or other
relief, costs and expenses, reasonable attorneys’ fees and court costs
(including, without limitation, expert witness fees). As used herein the term
“prevailing party” shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement or judgment. If the party which
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.

 

1.60 TRUSTOR AND BENEFICIARY DEFINED. The term “Trustor” includes both the
original Trustor and any subsequent owner or owners of any of the Property, and
the term “Beneficiary” includes the original Beneficiary and any future owner or
holder, including assignees, pledges and participants, of the Note or any
interest therein.

 

1.61 DISCLAIMERS.

 

  a. Nominee Capacity of MERS. MERS serves as mortgagee of record and secured
party solely as nominee, in an administrative capacity, for Lender and its
successors and assigns and only holds legal title to the interests granted,
assigned, and transferred herein. All payments or deposits with respect to the
Secured Obligations shall be made to Lender, all advances under the Loan
Documents shall be made by Lender, and all consents, approvals, or other
determinations required or permitted of Beneficiary herein shall be made by
Lender. MERS shall at all times comply with the instructions of Lender and its
successors and assigns. If necessary to comply with law or custom, MERS (for the
benefit of Lender and its successors and assigns) may be directed by Lender to
exercise any or all of those interests, including without limitation, the right
to foreclose and sell the Property, and take any action required of Lender,
including without limitation, a release, discharge or reconveyance of this Deed
of Trust. Subject to the foregoing, all references herein to “Beneficiary” shall
include Lender and its successors and assigns.

 

  b.

Relationship. The relationship of Trustor and Beneficiary under this Deed of
Trust and the other Loan Documents is, and shall at all times remain, solely
that of borrower and lender; (the role of MERS hereunder being solely that of
nominee as set forth in subsection (a) above and not that of a

 

32



--------------------------------------------------------------------------------

 

lender); and Beneficiary neither undertakes nor assumes any responsibility or
duty to Trustor or to any third party with respect to the Property.
Notwithstanding any other provisions of this Deed of Trust and the other Loan
Documents: (i) Beneficiary is not, and shall not be construed to be, a partner,
joint venturer, member, alter ego, manager, controlling person or other business
associate or participant of any kind of Trustor, and Beneficiary does not intend
to ever assume such status; (ii) Lender’s activities in connection with this
Deed of Trust and the other Loan Documents shall not be “outside the scope of
activities of a lender of money” within the meaning of California Civil Code
Section 3434, as amended or recodified from time to time, and Beneficiary does
not intend to ever assume any responsibility to any person for the quality,
suitability, safety or condition of the Property; and (iii) Beneficiary shall
not be deemed responsible for or a participant in any acts, omissions or
decisions of Trustor.

 

  c. No Liability. Beneficiary shall not be directly or indirectly liable or
responsible for any loss, claim, cause of action, liability, indebtedness,
damage or injury of any kind or character to any person or property arising from
any construction on, or occupancy or use of, the Property, whether caused by or
arising from: (i) any defect in any building, structure, grading, fill,
landscaping or other improvements thereon or in any on-site or off-site
improvement or other facility therein or thereon; (ii) any act or omission of
Trustor or any of Trustor’s agents, employees, independent contractors,
licensees or invitees; (iii) any accident in or on the Property or any fire,
flood or other casualty or hazard thereon; (iv) the failure of Trustor or any of
Trustor’s licensees, employees, invitees, agents, independent contractors or
other representatives to maintain the Property in a safe condition; or (v) any
nuisance made or suffered on any part of the Property.

 

1.62 SEVERABILITY. If any term of this Deed of Trust or any other Loan Document,
or the application thereof to any person or circumstances, shall, to any extent,
be invalid or unenforceable, the remainder of this Deed of Trust or such other
Loan Document, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Deed of Trust or such other Loan Document shall
be valid and enforceable to the fullest extent permitted by law.

 

1.63 RELATIONSHIP OF ARTICLES. The rights, remedies and interests of Beneficiary
under the deed of trust established by Article 1 and the security agreement
established by Article 4 are independent and cumulative, and there shall be no
merger of any lien created by the deed of trust with any security interest
created by the security agreement. Beneficiary may elect to exercise or enforce
any of its rights, remedies or interests under either or both the deed of trust
or the security agreement as Beneficiary may from time to time deem appropriate.
The absolute assignment of rents and leases established by Article 3 is
similarly independent of and separate from the deed of trust and the security
agreement.

 

1.64 MERGER. No merger shall occur as a result of Beneficiary’s acquiring any
other estate in, or any other lien on, the Property unless Beneficiary consents
to a merger in writing.

 

1.65 OBLIGATIONS OF TRUSTOR, JOINT AND SEVERAL. If more than one person has
executed this Deed of Trust as “Trustor”, the obligations of all such persons
hereunder shall be joint and several.

 

1.66 SEPARATE AND COMMUNITY PROPERTY. Any married person who executes this Deed
of Trust as a “Trustor” agrees that any money judgment which Beneficiary or
Trustee obtains pursuant to the terms of this Deed of Trust or any other
obligation of that married person secured by this Deed of Trust may be collected
by execution upon any separate property or community property of that person.

 

1.67

INTEGRATION; INTERPRETATION. The Loan Documents contain or expressly incorporate
by reference the entire agreement of the parties with respect to the matters
contemplated therein and supersede all prior negotiations or agreements, written
or oral. The Loan Documents shall not be modified except by written instrument
executed by all parties. Any reference in any of the Loan Documents to the Land,
the Ground Lease, the Property or the Collateral shall include all or any part
of, or interest in the Land, the

 

33



--------------------------------------------------------------------------------

 

Ground Lease, the Property or the Collateral. Any reference to the Loan
Documents includes any amendments, renewals or extensions now or hereafter
approved by Beneficiary in writing. When the identity of the parties or other
circumstances make it appropriate, the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural.

 

1.68 CAPITALIZED TERMS. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Note.

 

1.69 SUCCESSORS IN INTEREST. The terms, covenants, and conditions contained
herein and in the other Loan Documents shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties. The foregoing
sentence shall not be construed to permit Trustor to assign the Loan except as
otherwise permitted under the Note or the other Loan Documents.

 

1.70 GOVERNING LAW. This Deed of Trust was accepted by Beneficiary in the state
of California and the proceeds of the Note secured hereby were disbursed from
the state of California, which state the parties agree has a substantial
relationship to the parties and to the underlying transaction embodied hereby.
Accordingly, in all respects, including, without limiting the generality of the
foregoing, matters of construction, validity, enforceability and performance,
this Deed of Trust, the Note and the other Loan Documents and the obligations
arising hereunder and thereunder shall be governed by, and construed in
accordance with, the laws of the state of California applicable to contracts
made and performed in such state and any applicable law of the United States of
America, except that at all times the provisions for enforcement of the lien and
all other remedies granted hereunder and the creation, perfection and
enforcement of the security interests created pursuant hereto and pursuant to
the other Loan Documents in any Collateral which is located in the state where
the Property is located shall be governed by and construed according to the law
of the state where the Property is located. Except as provided in the
immediately preceding sentence, Trustor hereby unconditionally and irrevocably
waives, to the fullest extent permitted by law, any claim to assert that the law
of any jurisdiction other than California governs this Deed of Trust, the Note
and other Loan Documents.

 

1.71 CONSENT TO JURISDICTION. Trustor irrevocably submits to the jurisdiction
of: (a) any state or federal court sitting in the state of California over any
suit, action, or proceeding, brought by Trustor against Beneficiary, arising out
of or relating to this Deed of Trust, the Note or the Loan; (b) any state or
federal court sitting in the state where the Property is located or the state in
which Trustor’s principal place of business is located over any suit, action or
proceeding, brought by Beneficiary against Trustor, arising out of or relating
to this Deed of Trust, the Note or the Loan; and (c) any state court sitting in
the county of the state where the Property is located over any suit, action, or
proceeding to foreclose the lien of this Deed of Trust or any action brought by
Beneficiary to enforce its rights with respect to the Collateral. Trustor
irrevocably waives, to the fullest extent permitted by law, any objection that
Trustor may now or hereafter have to the laying of venue of any such suit,
action, or proceeding brought in any such court and any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum.

 

1.72 EXHIBITS. Exhibit A is incorporated into this Deed of Trust by this
reference.

 

1.73 ADDRESSES; REQUEST FOR NOTICE. All notices and other communications that
are required or permitted to be given to a party under this Deed of Trust or the
other Loan Documents shall be in writing, refer to the Loan number, and shall be
sent to such party, either by personal delivery, by overnight delivery service,
by certified first class mail, return receipt requested, or by facsimile
transmission to the addressee or facsimile number below. All such notices and
communications shall be effective upon receipt of such delivery or facsimile
transmission. The addresses of the parties are set forth on page 1 of this Deed
of Trust and the facsimile numbers for the parties are as follows:

 

Beneficiary:    Trustee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.    J.
EDWARD BLAKEY FAX No.: (703) 748-0183    FAX No.: (925) 691-5249 Trustor:   
With additional copies to: KBS CRESCENT GREEN, LLC    Peter Potrykus FAX No.:
(949) 417-6518    KBS Capital Advisors LLC    1133 21st Street NW, Suite 400   
Washington, DC 20036 With a copy to:    FAX No.: (202) 822-1340 Stacie Yamane   
L. Bruce Fischer KBS Realty Advisors LLC    Morgan, Lewis & Bockius LLP 620
Newport Center Drive, Suite 1300    5 Park Plaza, Suite 1750 Newport Beach, CA
92660    Irvine, CA 92614 FAX No.: (949) 417-6520    FAX No.: (949) 399-7001

 

34



--------------------------------------------------------------------------------

Trustor’s principal place of business is at the address set forth on page 1 of
this Deed of Trust.

Any Trustor whose address is set forth on page 1 of this Deed of Trust hereby
requests that a copy of notice of default and notice of sale be delivered to it
at that address. Failure to insert an address shall constitute a designation of
Trustor’s last known address as the address for such notice. Any party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by giving 30 days notice to the other
parties in the manner set forth above.

 

1.74 COUNTERPARTS. This Deed of Trust may be executed in any number of
counterparts, each of which, when executed and delivered, will be deemed an
original and all of which taken together, will be deemed to be one and the same
instrument.

 

1.75 WAIVER OF JURY TRIAL. TO THE EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, BENEFICIARY AND TRUSTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF BENEFICIARY OR
TRUSTOR. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY TO ENTER INTO
THIS DEED OF TRUST.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust under seal as of the
day and year set forth above.

“TRUSTOR”

 

KBS CRESCENT GREEN, LLC, a Delaware limited liability company By:   KBS REIT
ACQUISITION IX, LLC,   a Delaware limited liability company, its sole member  
By:   KBS LIMITED PARTNERSHIP,     a Delaware limited partnership, its sole
member     By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,       a Maryland
corporation, general partner       By:  

/s/ Charles J. Schreiber, Jr.

        Charles J. Schreiber, Jr.         Chief Executive Officer

(ALL SIGNATURES MUST BE ACKNOWLEDGED – CORPORATE SEALS ARE REQUIRED)

(For individuals and individuals in a partnership, you must have “(SEAL)”
written after the signature block.

 

36